Exhibit 10.27

AGREEMENT AND PLAN OF MERGER

by and among

AMEDISYS HEALTH CARE WEST, L.L.C.,

IHC ACQUISITIONS, L.L.C.,

INFINITY HOME CARE, L.L.C.

AXIOM HEALTHEQUITY HOLDINGS MANAGEMENT, LLC,

INFINITY HEALTHCARE HOLDINGS, LLC,

and

AMEDISYS, INC.

Dated as of October 31, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS      1   

Section 1.1

  Definitions      1    ARTICLE II THE MERGER; CLOSING      12   

Section 2.1

  The Merger      12   

Section 2.2

  Closing      13   

Section 2.3

  Certain Definitions; Pre-Closing Deliveries      13   

Section 2.4

  Payments at Closing and Agent Fund      15   

Section 2.5

  Deliveries at Closing by the Company; Surrender and Payment      16   

Section 2.6

  Deliveries at Closing by Parent      18   

Section 2.7

  Determination of Merger Consideration      18   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     20   

Section 3.1

  Representations and Warranties of the Company      20   

Section 3.2

  Representations and Warranties of Parent      37   

Section 3.3

  Representations and Warranties of the Key Unit Holder      39    ARTICLE IV
COVENANTS      40   

Section 4.1

  Conduct of the Merged Companies’ Businesses      40   

Section 4.2

  Employment Matters      42   

Section 4.3

  Publicity      43   

Section 4.4

  Confidentiality      44   

Section 4.5

  Access to Information      44   

Section 4.6

  Filings and Authorizations, Including AHCA Filings      44   

Section 4.7

  Closing Efforts      45   

Section 4.8

  Compliance with Employment Laws      46   

Section 4.9

  Further Assurances      46   

Section 4.10

  Parent’s Obligations      46   

Section 4.11

  Indemnification and Exculpation      46   

Section 4.12

  Exclusivity      48   

Section 4.13

  Books and Records      48   

Section 4.14

  Certain Tax Matters      48   

Section 4.15

  Release by Equityholders      49   

Section 4.16

  Payment and Performance Guarantee by Amedisys      49   

Section 4.17

  Additional Covenants      49   

Section 4.18

  Supplemental Disclosure Schedule      52    ARTICLE V CONDITIONS OF PURCHASE
     53   

Section 5.1

  Conditions to Obligations of Parent and Merger Sub      53   

Section 5.2

  Conditions to Obligations of the Company      54    ARTICLE VI TERMINATION   
  55   

Section 6.1

  Termination of Agreement      55   

Section 6.2

  Effect of Termination      56    ARTICLE VII INDEMNIFICATION      57   

Section 7.1

  Survival      57   

Section 7.2

  Indemnification of Parent      57   

Section 7.3

  Indemnification of Equityholders          59   

 

i



--------------------------------------------------------------------------------

Section 7.4

  Indemnification Procedures and Related Provisions and Additional      59   

Section 7.5

  Insurance and other Third Party Recoveries      61   

Section 7.6

  Manner of Payment      61   

Section 7.7

  Remedies Exclusive      62   

Section 7.8

  Tax Treatment of Indemnity Payments      62   

ARTICLE VII ADDITIONAL OPERATIVE PROVISIONS

     63   

Section 8.1

  Assignment; Binding Effect      63   

Section 8.2

  Choice of Law      63   

Section 8.3

  Dispute Resolution      63   

Section 8.4

  Consent to Jurisdiction and Service of Process; Waiver of Jury Trial      65
  

Section 8.5

  Agent      66   

Section 8.6

  Notices      66   

Section 8.7

  Headings      68   

Section 8.8

  Fees and Expenses      68   

Section 8.9

  Entire Agreement; Schedules      68   

Section 8.10

  Interpretation      69   

Section 8.11

  Waiver and Amendment      69   

Section 8.12

  Third-party Beneficiaries      69   

Section 8.13

  Severability      69   

Section 8.14

  Counterparts; Facsimile Signatures      69   

Section 8.15

  Further Assurances      70   

Section 8.16

  Specific Performance      70   

Section 8.17

  Attorney-Client Privilege and Conflict Waiver      70   

Exhibit

Exhibit A—Escrow Agreement

Exhibit B—Third Amended and Restated Company Operating Agreement

Exhibit C—Articles of Merger

Exhibit D—Closing Working Capital Sample

Exhibit E—Letter of Transmittal

Exhibit F—Support Agreement

Exhibit G—Bonus Receipt Agreement

Exhibit H—Form of Restrictive Covenant Agreement

Exhibit I—Company Counsel Legal Opinion

Schedules

Schedule I—Excluded ADR Receivables

Schedule II—Adjustments to Closing Working Capital

Schedule III—Required Notices and Consents for Closing

Disclosure Schedule

Parent’s Disclosure Schedule

 

ii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER is made and entered into and effective as of
October 31, 2015, by and among INFINITY HOME CARE, L.L.C., a Florida limited
liability company (the “Company”), IHC ACQUISITIONS, L.L.C., a Florida limited
liability company (“Merger Sub”), and AMEDISYS HEALTH CARE WEST, L.L.C., a
Delaware limited liability company and the sole member of Merger Sub (“Parent”).
Axiom HealthEquity Holdings Management, LLC, a Delaware limited liability
company, also joins this Agreement in its capacity as the initial “Agent” for
the Equityholders; Amedisys, Inc., a Delaware corporation (“Amedisys”), also
joins in this Agreement solely for purposes of Sections 4.16 and 4.17(i) hereof;
and Infinity Healthcare Holdings, LLC, a Delaware limited liability company and
the majority holder of Series A Preferred Units of the Company (the “Key Unit
Holder”), also joins in this Agreement solely for purposes of Sections 2.7(c),
2.7(e), 3.3, 4.12, 4.17(f), 4.17(g) and 7.2(c).

BACKGROUND

Parent desires to acquire all of the issued and outstanding membership interests
of the Company and, indirectly through the Company, each Subsidiary thereof.
Parent has formed Merger Sub solely for the purpose of merging it with and into
the Company (the “Merger”) as set forth below, with the Company continuing as
the surviving entity and becoming thereby a wholly-owned subsidiary of Parent.

The Board of Managers of the Company and the Key Unit Holder have approved the
Merger and shall exercise their “drag-along” rights in accordance with
Section 7.4 of the Company Operating Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings assigned to them in this Section 1.1.
Capitalized terms used in this Agreement and not defined in this Section 1.1,
have the meanings assigned to them elsewhere in this Agreement.

“Action” means any action, claim, complaint, formal investigation, petition,
suit, arbitration or similar proceeding, whether civil or criminal, at law or in
equity by or before any Governmental Entity.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agent” means the Person designated as the “Agent” for purposes of Section 8.5,
determined as of the time of reference.

“Agent Fund” has the meaning set forth in Section 2.4(b).

“Agreement” means this Agreement and Plan of Merger, as the same may be amended
or supplemented, together with all exhibits and schedules attached hereto.

“AHCA” means the Florida Agency for Health Care Administration.

“AHCA CHOW Date” has the meaning set forth in Section 4.6(a).

“Allocation Statement” has the meaning set forth in Section 4.14(b).

“Amedisys Credit Facility” has the meaning set forth in Section 4.17(i).

“Arbitrators” has the meaning set forth in Section 8.3(c).

“Articles of Merger” means articles of merger conforming to the requirements of
Sections 605.1021—605.1026 of the Florida LLC Act, in substantially in the form
attached hereto as Exhibit C, as modified by the agreement of Parent and the
Company.

“Asserted Liability” has the meaning set forth in Section 7.4(b).

“AW”, “AW Obligations” and “AW Stock Purchase Agreement” have the meanings given
to them in the definition of “Indebtedness” in this Article I.

“AW Escrow Amount” has the meaning set forth in Section 2.4(a)(ii).

“Balance Sheet” means the unaudited, consolidated balance sheet of the Merged
Companies as of the Balance Sheet Date.

“Balance Sheet Date” means August 31, 2015.

“Base Claim” has the meaning set forth in Section 7.2(b).

“Base Purchase Price” means $63,000,000.

“Benefit Plan” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA that is established, maintained, sponsored or contributed
to by any of the Merged Companies for the benefit of any current or former
employees, contractors, directors or officers thereof, including, without
limitation, any pension, retirement, savings, disability, medical, dental,
health, life, death benefit, group insurance, profit sharing, deferred
compensation, stock option, bonus, incentive, or performance awards, vacation
pay, actual or phantom ownership of any Company Unit, tuition reimbursement,
severance or termination pay, or other employee benefit plan, trust, agreement,
contract, arrangement, practice, program, policy or commitment.

 

2



--------------------------------------------------------------------------------

“Board of Directors” means (i) with respect to a corporation, its board of
directors, (ii) with respect to a limited liability company, its board of
managers (if any), managers (if manager managed), managing members (if member
managed) or other governing body, and (iii) with respect to any other
non-natural Person, its equivalent governing body.

“Bonus Receipt Agreement” has the meaning set forth in Section 2.5(c).

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are permitted or required to be closed in Tampa, Florida, and Baton Rouge,
Louisiana.

“Buyer Indemnitees” has the meaning set forth in Section 7.2(a).

“Certificate” has the meaning set forth in Section 2.5(b)(i).

“Claim Notice” has the meaning set forth in Section 7.4(a).

“Closing” has the meaning set forth in Section 2.2.

“Closing Cash” has the meaning set forth in Section 2.3(a)(i).

“Closing Date” has the meaning set forth in Section 2.2.

“Closing Working Capital” has the meaning set forth in Section 2.3(a)(ii).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Rules” has the meaning set forth in Section 8.3(c).

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Company Contracts” has the meaning set forth in Section 3.1(k).

“Company Expenses” has the meaning set forth in Section 2.4(b).

“Company Firm” has the meaning set forth in Section 8.17.

“Company Intellectual Property” means all Intellectual Property owned by or
licensed to any of the Merged Companies.

“Company Knowledge Group” has the meaning set forth in the definition of
“Knowledge.”

“Company Lease” has the meaning set forth in Section 3.1(h)(iii).

 

3



--------------------------------------------------------------------------------

“Company Operating Agreement” means that certain Second Amended and Restated
Operating Agreement of the Company, dated August 19, 2010, among the Company and
the Equityholders, as amended by that certain First Amendment thereto dated
January 27, 2013.

“Company Owned Real Property” means any real property owned by a Merged Company.

“Company Phantom Units” mean (a) the equity-based compensation units granted
pursuant to the Conversion Award Agreements (as defined in the Company Operating
Agreement), and (b) the equity-based compensation units granted pursuant to the
Phantom Unit Agreements effective December 12, 2013, and April 1, 2015.

“Company Units” mean (a) the Series A Preferred Units of the Company, (b) the
Class A Common Units of the Company, (c) the Class B Common Units of the
Company, and (d) the Class C Common Units of the Company, in each case, as
defined in, and having the rights and obligations set forth in, the Company
Operating Agreement.

“Continuing Employee” has the meaning set forth in Section 4.2.

“Contract” means any contract, agreement, indenture, lease or sublease, purchase
order, license, note, bond or mortgage.

“Deductible” has the meaning set forth in Section 7.3(b).

“Disclosure Schedule” means the disclosure schedule of the Company referred to
in and delivered to Parent pursuant to this Agreement.

“Dispute” has the meaning set forth in Section 8.3(a).

“Disputed Items” has the meaning set forth in Section 2.7(c).

“Disputed Items Notice” has the meaning set forth in Section 2.7(b).

“Effective Time” has the meaning set forth in Section 2.1(b).

“Encumbrance” means any charge, lien, encumbrance, security interest, option,
pledge, mortgage, deed of trust, hypothecation, conditional sale or restriction
on transfer of title or voting, whether imposed by agreement, understanding,
law, equity or otherwise, except for any restrictions on transfer generally
arising under any applicable federal or state securities laws, rules or
regulations.

“Environmental Law” means any Law enacted and in effect on or prior to the
Closing concerning pollution or the protection of the environment or human
exposure to Hazardous Materials, including any use, storage, recycling,
treatment, generation, transportation, processing, handling, labeling,
management, disposal, remediation, Release or threatened Release of, or exposure
to, any Hazardous Material.

 

4



--------------------------------------------------------------------------------

“Environmental Permit” means any Permit required under any applicable
Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

“ERISA Affiliate” means any trade or business, whether or not incorporated,
that, together with any of the Merged Companies, is treated as a “single
employer” under Section 4001 of ERISA or Section 414(b), (c), (m), or (o) of the
Code and any related Treasury regulation.

“Escrow Agent” has the meaning set forth in Section 2.4(a)(ii).

“Escrow Agreement” means the Escrow Agreement, dated as of the Closing Date, by
and among Parent, the Agent and the Escrow Agent, in the form attached hereto as
Exhibit A.

“Estimated Merger Consideration” has the meaning set forth in
Section 2.3(a)(iii).

“Estimated Merger Consideration Certificate” has the meaning set forth in
Section 2.3(b)(i).

“Escrow Fund” has the meaning set forth in Section 2.4(a)(ii).

“Equityholders” means the holders of Company Units.

“Excluded ADR Receivables” mean the accounts receivable of the Merged Companies
listed on Schedule I.

“Financial Statements” means the audited, consolidated balance sheets and
related consolidated statements of income, changes in equityholders’ equity and
cash flows of the Merged Companies as of and for the fiscal years ended
December 31, 2013 and 2014, and the unaudited interim financial statements of
the Merged Companies for the eight-month period ending on the Balance Sheet
Date, including any notes thereto.

“Florida LLC Act” means the Florida Revised Limited Liability Company Act,
Chapter 605 of the Florida Statues, as amended.

“Fraud” means, with respect to the Company or the Key Unit Holder, an actual and
intentional fraud with respect to the making of the representations and
warranties expressly set forth in Sections 3.1 or 3.3, as applicable, and does
not include any other form of fraud or misrepresentation (whether reckless,
negligent, constructive or otherwise), provided, that such actual and
intentional fraud of such Person shall only be deemed to exist if any of the
individuals included in the related “knowledge group” of such Person (as set
forth in the definition of “Knowledge) had actual knowledge that the
representations and warranties made by such Person in Sections 3.1 or 3.3, as
applicable, were actually breached when made, with the express intention to
deceive the Parent and that Parent rely thereon to its detriment.

 

5



--------------------------------------------------------------------------------

“Fundamental Representations” has the meaning set forth in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, consistently applied.

“Governmental Entity” means any national, federal, state or local government, or
any regulatory authority, administrative agency, bureau, board, commission,
court, department, tribunal, arbitral body or other similar governmental,
quasi-governmental or regulatory authority or instrumentality thereof.

“Governmental Filings” has the meaning set forth in Section 3.1(c).

“Government Program” means any United States federal, state or local health care
or reimbursement program administered by a Governmental Entity, including,
without limitation, those Title XVIII of the Social Security Act (“Medicare”),
Title XIX of the Social Security Act (“Medicaid”), CHAMPUS, or TRICARE, and any
successor program to any of the above.

“Guaranteed Obligations” has the meaning Section 4.16 specifies.

“Hazardous Material” means any waste, chemical, material or other substance that
is listed, defined, designated or classified as hazardous, radioactive or toxic
or a pollutant or a contaminant (or words of similar import).

“Healthcare Laws” means any Law or Legal Requirement relating to healthcare
regulatory and reimbursement matters, including but not limited to 42 U.S.C. §§
1320a-7, 7a, and 7b, which are commonly referred to as the “Federal Fraud
Statutes,” and their state law counterparts; 42 U.S.C. § 1395nn, which is
commonly referred to as the “Stark Statute,” and its state law counterparts; 31
U.S.C. §§ 3729-3733, which is commonly referred to as the “federal False Claims
Act”; the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; the
Anti-Kickback Act of 1986, 41 U.S.C. §§ 51-58; HIPAA and any other applicable
Laws or Legal Requirements concerning the privacy and security of health
information; Laws and Legal Requirements relating to participation in or
submission of claims to Government Programs and Private Programs; applicable
provisions of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18001
et seq., together with its implementing regulations and any other rules or
regulations promulgated thereunder; any federal, state or local statute or
regulation relevant to mail fraud, wire fraud, false statements or claims;
survey, certification, and standards as each relates to eligibility to obtain
authorizations of Governmental Entities required to participate in Government
Programs; Medicare program conditions of participation and conditions of
payment, and all applicable federal, state, and local licensing, accreditation,
regulatory and certificate of need Laws.

“HIPAA” means the administrative simplification provisions of the Health
Insurance Portability and Accountability Act of 1996, as amended by the Health
Information Technology for Economic and Clinical Health Act, along with the
regulations promulgated thereunder by the Secretary of the Department of Health
and Human Services.

 

6



--------------------------------------------------------------------------------

“Income Tax” means any federal, state, local or foreign income tax measured by
or imposed on net income, including any interest, addition to tax or penalty
imposed with respect thereto.

“Income Tax Return” means any return, report, declaration, information return or
other document required to be filed with a taxing authority in connection with
Income Taxes, and any claims for refunds of Income Taxes paid, including any
amendments to any of the foregoing.

“Indebtedness” means, with respect to any Person, without duplication:
(i) obligations for borrowed money, including all outstanding principal,
interest, fees, and other amounts payable with respect thereto (including, for
the avoidance of doubt, any prepayment penalties or make-whole payments required
in connection with the repayment of the borrowed money prior to its stated
maturity date); (ii) obligations under swaps, hedges or similar instruments;
(iii) that portion of obligations with respect to capital leases that is
properly classified as a liability on a balance sheet in conformity with GAAP;
(iv) obligations under notes, debentures, letters of credit or similar
instruments; (v) any obligation owed for all or any part of the deferred
purchase price of property or services which is not accounted for in the
computation of Closing Working Capital; and (vi) guarantees of obligations
described in clause (i) through (v) above of any other Person. For all purposes
of this Agreement, the obligations owed to Angel Watch Home Care, Inc. (or its
equityholders) (together, “AW”) under the Stock Purchase Agreement, dated
July 2, 2015, by and between AW and Infinity Home Care of Jacksonville, LLC (the
“AW Stock Purchase Agreement”), shall be fixed at the following amounts
(collectively, the “AW Obligations”): (x) $350,000, in the case of the Deferred
Purchase Price payments payable under Section 2.4(a) thereof, (y) $125,000, in
the case of the Closing Working Capital Adjustment payable under Section 2.3
thereof, and (z) $1,000,000, in the case of the aggregate Earn-Out Payments
payable under Section 2.8 thereof, less in each case any amounts paid on or
before the Closing Date. Such fixed amounts shall apply for purposes of
establishing the AW Escrow Amount.

“Indemnified Party” has the meaning set forth in Section 7.4(a).

“Indemnifying Party” has the meaning set forth in Section 7.4(a).

“Indemnified Persons” has the meaning set forth in Section 4.11(a).

“Independent Accounting Firm” means Ernst & Young (the Tampa, Florida office) or
such other independent certified public accounting firm mutually agreed upon in
writing by Parent and Agent prior to the Closing.

“Intellectual Property” means all registered and unregistered trademarks,
service marks, trade names and Internet domain names and email addresses,
slogans, designs, pictures or any other symbols used to identify any good and/or
service (together with the goodwill symbolized by any of the foregoing),
patents, patent applications, registered and unregistered copyrights,

 

7



--------------------------------------------------------------------------------

trade secrets, proprietary know-how and other confidential and proprietary
information, moral rights and any other intellectual property rights recognized
under any Laws or international conventions, and in any country or jurisdiction
in the world, all applications, disclosures, renewals, extensions, continuations
or reissues thereof, and all rights arising thereunder.

“Key Unit Holder” has the meaning set forth in the Recitals.

“Knowledge” with respect to (i) the Company, means the actual knowledge of
Stephen B. Karasick, Chief Executive Officer of the Company, Ralph Nelson, Chief
Financial Officer of the Company, Shannon Abbott, Chief Commercial Officer of
the Company, Edwin Hightower, Jr., Chief Administrative Officer of the Company,
Eileen Amruso, Corporate Compliance Officer of the Company, Barbara Aquilia,
Senior Vice President of Operations of the Company, and Phyllis Mullis, Senior
Vice President of Operations of the Company (collectively, the “Company
Knowledge Group”), as of the related date, and such additional knowledge as such
individuals would reasonably be expected to obtain after a reasonable inquiry
and in the normal performance of their duties in their respective capacities
with respect to the Company, (ii) with respect to Parent, means the actual
knowledge of Kristopher Novak, Director of Corporate Development of Amedisys,
and Stephen Seim, Chief Strategy Officer of Amedisys, as of the related date,
and such additional knowledge as such individuals would reasonably be expected
to obtain after a reasonable inquiry and in the normal performance of their
duties in their respective capacities with respect to Amedisys, and (iii) with
respect to the Key Unit Holder, means the actual knowledge of Brian Anderson and
Phil Dingle, as of the related date, and such additional knowledge as such
individuals would reasonably be expected to obtain after a reasonable inquiry
and in the normal performance of their duties in their respective capacities
with respect to the Key Unit Holder.

“Law” means any statute, code, rule, regulation, order, ordinance, judgment or
decree of any Governmental Entity having the effect of law.

“Legal Requirement” means at any time (i) any Law, injunction, writ, edict,
award, authorization or other legally binding requirement of any Governmental
Entity in effect at that time or (ii) any legally binding obligation included in
any certificate, certification, franchise, Permit or license issued by any
Governmental Entity at that time.

“Letter of Transmittal” has the meaning set forth in Section 2.5(b)(i).

“Losses” to any specified Person means actual losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable legal fees,
accounting costs, actuarial costs, fines, penalties, compliance costs, amounts
paid in settlement, court costs, investigation and remediation costs, and
consultant, expert, and other professional fees; provided, however, Losses (a)
shall exclude any such items that are punitive, special, consequential,
incidental, exemplary, in the nature of lost profits or the like, or any
dimunition in value of property or equity, and (b) shall not be calculated using
a “multiplier” or any other method having a similar effect, in each case, except
as to actual awards paid or payable by such specified Person to a third party or
with respect to a claim asserted against a Person for Fraud committed by or
attributable to that Person.

 

8



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, series of events, change or effect
that, individually or in the aggregate with other events, series of events,
changes, or effects, has had or is reasonably likely to have a material adverse
effect on the assets, properties, business, operations, condition (financial or
otherwise), or results of operations of the Merged Companies, taken as a whole;
provided, that in no event shall any event, series of events, change or effect
that arises out of or is attributable to any of the following, either alone or
in combination, be deemed to constitute or contribute to a Material Adverse
Effect, or shall otherwise be taken into account in the determination of whether
a Material Adverse Effect has occurred or would be reasonably likely to occur:
(i) any change in any Law, Legal Requirements or accounting standards (including
GAAP) or interpretations or the enforcement thereof (except to the extent that
such change has had, or is reasonably likely to have, a materially
disproportionate effect on the Merged Companies, taken as a whole, relative to
other Persons in the home health industry); (ii) conditions affecting any of the
industries, industry sectors or geographic sectors in which the Merged Companies
operate or in which products of the Merged Companies are used or distributed, or
general business, financial, banking or economic conditions or debt, currency or
capital markets (whether in the United States or any other country or in any
international market), including changes in interest rates, exchange rates,
commodity prices and fuel costs (except to the extent that such change has had,
or is reasonably likely to have, a materially disproportionate effect on the
Merged Companies, taken as a whole, relative to other Persons in the home health
industry); (iii) acts of God, national or international political or social
conditions, the engagement by the United States or other countries in
hostilities, war or military operations, whether commenced before or after the
date hereof, and whether or not pursuant to the declaration of a national
emergency or war, the occurrence of any military or terrorist attack, sabotage,
any hurricane, flood, tornado, earthquake or other natural disaster, or any
other force majeure event; (iv) the execution or delivery of this Agreement or
the announcement, disclosure, pendency or consummation of the transactions
contemplated by this Agreement or attributable to the fact that Parent or any of
its Affiliates are the prospective owners of the Merged Companies (including the
impact thereof on relationships, contractual or otherwise, with, or other impact
on, customers, suppliers, referral sources, distributors, partners, employees,
labor unions or regulators)); (v) any event, condition or other matter described
on the Disclosure Schedule to this Agreement, (vi) compliance by the Company
with the terms of, or the taking of any action by the Company required by this
Agreement; (vii) any actions taken, or failures to take action, or such other
changes or events, in each case, to which Parent has expressly consented in
writing; or (viii) any failure by the Merged Companies to achieve any published
or internally prepared budgets, projections, predictions, estimates plans or
forecasts of revenues, earnings or other financial performance measures or
operating statistics (provided that the exception in this clause (viii) shall
not prevent or otherwise affect a determination that any change underlying such
failure contributes, or has contributed to, a Material Adverse Effect, subject
to the exceptions contained in clauses (i) to (vii)).

“Merger” has the meaning set forth in the Background section.

“Merged Companies” means the Company and its Subsidiaries, collectively, and
“Merged Company” means any one of the Merged Companies.

“Merger Consideration” has the meaning set forth in Section 2.3(a)(iv).

 

9



--------------------------------------------------------------------------------

“Merger Consideration Adjustment Escrow Amount” has the meaning set forth in
Section 2.7(e).

“Merger Consideration Certificate” has the meaning set forth in Section 2.7.

“Merger Sub” has the meaning set forth in the first paragraph of this Agreement.

“Merger Sub Units” means the units of membership interest in Merger Sub.

“Nondisclosure Agreement” has the meaning set forth in Section 4.4.

“Notice Period” has the meaning set forth in Section 7.4(b).

“Organizational Documents” means the documents by which any Person (other than
an individual) establishes its legal existence or which govern its internal
affairs (i.e., including, but not limited to, certificate of incorporation,
certificate of formation, memorandum of association, articles of association,
constitutional documents, by-laws or operating agreement).

“Outside Date” has the meaning set forth in Section 6.1(e).

“Parent” has the meaning set forth in the first paragraph of this Agreement.

“Parent’s Disclosure Schedule” means the disclosure schedule of the Parent
referred to in and delivered to the Company pursuant to this Agreement.

“Paying Agent” has the meaning set forth in Section 2.4(a)(vi).

“Paying Agent Agreement” has the meaning set forth in Section 2.4(a)(vi).

“Permits” has the meaning set forth in Section 3.1(m)(ii).

“Permitted Encumbrance” means (i) Encumbrances incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return of money bonds and similar
obligations; (ii) mechanics, carriers’, workers’, repairers’, materialmen’s,
warehousemen’s and similar Encumbrances which have arisen in the ordinary course
of business; (iii) Encumbrances approved by Parent in writing; (iv) Encumbrances
for Taxes (A) not yet due and payable, or (B) if due, not yet delinquent or
being contested in good faith; in each case provided that adequate reserves with
respect thereto are maintained on the books of the related Person in accordance
with GAAP; (v) requirements and restrictions of zoning, building and other Laws
or Legal Requirements, which are incurred in the ordinary course of such
Person’s business or existing on property and not materially interfering with
the ordinary conduct of such Person’s business or such Person’s use of such
property; (vi) statutory liens of landlords for amounts not yet due and payable
provided that adequate reserves with respect

 

10



--------------------------------------------------------------------------------

thereto are maintained on the books of the related Person in accordance with
GAAP; (vii) liens arising under conditional sales contracts and equipment leases
with third parties entered into in the ordinary course of business; and
(viii) Encumbrances which, in the aggregate, are not reasonably likely to
impair, in any material respect, the continued use of the asset or property to
which they relate, as used on the date hereof.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust, or any other entity or organization,
including a Governmental Entity.

“Private Programs” means such private non-governmental programs, including
without limitation any private insurance program, under which any of the Merged
Companies, directly or indirectly, is presently receiving payments or is
eligible to receive payments.

“Proceeding” has the meaning set forth in Section 4.11(a).

“Release” means the release, spill, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching or migrating into or through the environment (including natural
resources, threatened or endangered species, indoor or ambient air, surface
water, groundwater, drinking water supplies, creek, stream or river sediments,
marsh or wetlands and land surface or subsurface strata or soil).

“Sale Bonus Payments” has the meaning set forth in Section 2.3(a)(v).

“Subsidiary” means any Person whose securities or other ownership interests
having by their terms the power to elect a majority of the Board of Directors
are owned or controlled, directly or indirectly, by the Company or one or more
of its Subsidiaries.

“Support Agreement” has the meaning set forth in Section 2.5(b)(i).

“Survival Expiration Date” has the meaning set forth in Section 7.1.

“Surviving Company” has the meaning set forth in Section 2.1(a).

“Tax” means any foreign, federal, state or local income, sales and use, rent tax
(applicable to lease payments), excise, franchise, profits, real and personal
property (tangible and intangible), gross receipts, net proceeds, turnover,
license, premium, windfall profits, capital stock, production, business and
occupation, disability, employment, payroll, unemployment, severance,
withholding, social security, medicare, disability, value added, environmental,
transfer, estimated or other tax imposed by a taxing authority, including any
interest, addition to tax or penalties imposed with respect thereto.

“Tax Return” means any return, report, declaration, information return or other
document required to be filed with a taxing authority in connection with any
Taxes, and any claims for refunds of Taxes paid, including any amendments to any
of the foregoing.

“Transaction Engagement” has the meaning set forth in Section 8.17.

 

11



--------------------------------------------------------------------------------

“Transfer Taxes” means any sales, use, stock transfer, real property transfer,
real property gains, transfer, stamp, registration, documentary, recording or
similar duties or taxes incurred in connection with the transactions
contemplated hereby, including any interest, addition or penalties imposed with
respect thereto.

ARTICLE II

THE MERGER; CLOSING

Section 2.1 The Merger.

(a) The Merger. Upon the terms and subject to the conditions hereof, and in
accordance with the Florida LLC Act, at the Effective Time, Merger Sub shall be
merged with and into the Company and the separate existence of Merger Sub shall
thereupon cease, and the Company, as the entity surviving the Merger (the
“Surviving Company”), shall by virtue of the Merger continue its existence under
the laws of the State of Florida as a wholly-owned subsidiary of Parent.

(b) Articles of Merger. Contemporaneously with the Closing or as promptly as
practicable after the Closing, Parent and the Company shall cause properly
executed Articles of Merger, in mutually acceptable form, to be filed with the
Secretary of State of the State of Florida in accordance with the Florida LLC
Act. The Merger shall become effective on the date and time (the “Effective
Time”) when the Articles of Merger is filed with and accepted by the Secretary
of State of the State of Florida, or at such subsequent date and time as Parent
and the Company shall have agreed upon and designated in the Articles of Merger.

(c) Effect of Merger. From and after the Effective Time, the Merger shall have
the effects set forth in the Florida LLC Act. Without limiting the generality of
the foregoing, and subject thereto, at the Effective Time, all the properties,
rights, privileges, powers, immunities and franchises of the Company and Merger
Sub shall vest in the Surviving Company, and all debts, liabilities, and
obligations of the Company and Merger Sub shall become debts, liabilities, and
obligations of the Surviving Company. Any certificate of authority to transact
business in the State of Florida held by Merger Sub shall be cancelled as of the
Effective Time.

(d) Organizational Documents. At the Effective Time, the Company’s articles of
organization immediately prior to the Effective Time shall be the articles of
organization of the Surviving Company, until thereafter amended in accordance
with the Florida LLC Act. At the Effective Time, the Company Operating Agreement
shall be amended and restated in its entirety as set forth on Exhibit B hereto,
and, as so amended, shall be the operating agreement of the Surviving Company,
until thereafter amended in accordance with the Florida LLC Act and as provided
in the operating agreement of the Surviving Company.

(e) Managers and Officers. At the Effective Time, the managers and officers of
Merger Sub serving in such capacity immediately prior to the Effective Time
shall become the managers and officers, respectively, of the Surviving Company,
until their respective successors are duly elected or appointed and qualified as
provided in the operating agreement of the Surviving Company.

 

12



--------------------------------------------------------------------------------

(f) Effect on Membership Interests. At the Effective Time, by virtue of the
Merger and without any further action on the part of the Company, Parent, Merger
Sub or an Equityholder:

(i) each Company Unit issued and outstanding immediately prior to the Effective
Time shall forthwith cease to exist and be converted into and represent the
right to receive an amount in cash, without interest, equal to the amount that
the Equityholder of such Company Unit would have been entitled to receive with
respect to such Company Unit as if the Merger Consideration payable to the
Equityholders pursuant to this Agreement (as adjusted pursuant to the terms and
conditions of this Agreement) were paid to the Equityholders pursuant to
Section 4.6(c) of the Company Operating Agreement in connection with a
Distribution of Capital Cash Flow (as defined in the Company Operating
Agreement), and

(ii) each Merger Sub Unit issued and outstanding immediately prior to the
Effective Time shall be converted into one fully paid and nonassessable unit of
membership interest of the Surviving Company. As of the Effective Time, Parent
shall be the holder of all of the issued and outstanding membership interests of
the Surviving Company and shall be admitted as the sole member of the Surviving
Company.

Section 2.2 Closing. Unless this Agreement is earlier terminated pursuant to
Section 6.1, the consummation of the transactions contemplated hereby (the
“Closing”) will take place via the electronic exchange of documents and funds on
(a) the AHCA CHOW Date, subject to the satisfaction or, to the extent permitted
by applicable Law, waiver of the conditions set forth in Sections 5.1 and 5.2,
or (b) such other date that is agreed to in writing by the Agent, the Company
and Parent (in either case, the “Closing Date”).

Section 2.3 Certain Definitions; Pre-Closing Deliveries.

(a) Certain Definitions. As used herein, the following terms shall have the
following meanings:

(i) “Closing Cash” means, as of the close of business on the Closing Date, the
consolidated cash, cash-equivalents and deposits of the Merged Companies. The
Closing Cash shall be determined in accordance with GAAP, using the same
GAAP-compliant accounting methods, policies, practices, and procedures, with
consistent classification, judgments, and estimation methodology, as were used
by the Merged Companies in preparing the Balance Sheet. For the avoidance of
doubt, Closing Cash will be determined net of outstanding checks and inclusive
of deposits in transit as of the close of business on the Closing Date.

(ii) “Closing Working Capital” means, as of the close of business on the Closing
Date,

(A) the consolidated accounts receivable (other than the Excluded ADR
Receivables), prepaid expenses, and other current assets (but excluding cash and
cash equivalents, determined in the same manner as the amount of Closing Cash is
determined) of the Merged Companies, as such line items are shown on the sample
working capital calculation as of June 30, 2015 set forth on Exhibit D, minus

 

13



--------------------------------------------------------------------------------

(B) the consolidated accounts payable, accrued expenses, and other current
liabilities of the Merged Companies (excluding for this purpose all
Indebtedness, all expenses relating to the transactions contemplated by this
Agreement paid by or on behalf of the Equityholders at or in connection with the
Closing, and all other liabilities paid by or on behalf of any Merged Company at
or in connection with the Closing), as such line items are shown on Exhibit D,

in each case, determined in accordance with GAAP, using the same GAAP-compliant
accounting methods, policies, practices, and procedures, with consistent
classification, judgments, and estimation methodology, as were used by the
Company in preparing the Balance Sheet, subject to the adjustments set forth on
Schedule II.

(iii) “Estimated Merger Consideration” means the Merger Consideration,
determined using the estimate of the Closing Working Capital set forth in the
Estimated Merger Consideration Certificate.

(iv) “Merger Consideration” means the Base Purchase Price, (A) plus the
aggregate amount of the Closing Cash, and either (B) plus the amount, if any, by
which Closing Working Capital is more than $460,000, or (C) minus the amount, if
any, by which Closing Working Capital is less than $460,000.

(v) “Sale Bonus Payments” means all change of control, retention (excluding, for
the avoidance of doubt, severance payments, which are addressed in Section 4.2),
sale and transaction bonuses payable to employees or other service providers of
any of the Merged Companies by reason of the transactions contemplated by this
Agreement, excluding payments to the holders of Company Phantom Units in respect
thereof.

(b) Closing Payment Schedule. No later than December 21, 2015 (or such later
date as is acceptable to Parent), the Company will furnish to Parent the
following:

(i) a certificate signed by the Chief Financial Officer of the Company (the
“Estimated Merger Consideration Certificate”) setting forth a good faith
estimate of Closing Working Capital (on an itemized basis), the Closing Cash,
and the Estimated Merger Consideration, which estimate is to be prepared by the
Company in consultation with Parent;

(ii) a spreadsheet (the “Distribution Schedule”) setting forth: (A) the name of
each Equityholder and holder of Company Phantom Units immediately prior to the
Effective Time, (B) the number and class of Company Units or Company Phantom
Units held by each such holder immediately prior to the Effective Time,
(C) based on the Estimated Merger Consideration Certificate: (1) the aggregate
Estimated Merger Consideration that each Equityholder and holder of Company
Phantom Units is entitled to receive under this Agreement, and (2) the amount to
be contributed to the Escrow Fund and Agent Fund on behalf of each such
Equityholder (in each case, based on such holder’s pro-rata share of the
Estimated Merger Consideration), and (D) the Sale Bonus Payments to be paid at
the Closing (including the amounts and recipients thereof),

 

14



--------------------------------------------------------------------------------

(iii) a list of the payees of Company Expenses that will receive payment at the
Closing, the amounts payable thereto, and their wire instructions for payment,
and

(iv) a signed payoff letter from each holder of outstanding Indebtedness (other
than with respect to the AW Obligations that constitute Indebtedness), in form
and content reasonably acceptable to Parent, (A) indicating the amount required
to discharge such Indebtedness at the Closing, and the wire instructions for
payment, and (B) if such Indebtedness is secured by any Encumbrances, agreeing
to release such Encumbrances upon receipt of the payoff amount.

The parties agree that Paying Agent, Parent and the Surviving Company shall be
entitled to rely on the Distribution Schedule in making payments under this
Article II and shall not be responsible for the calculations or the
determinations regarding such calculations in such Distribution Schedule.

Section 2.4 Payments at Closing and Agent Fund.

(a) Payments at Closing. At the Closing, Parent shall make the following
payments (in an amount, in the aggregate, equal to the Estimated Merger
Consideration) by wire transfer of immediately available funds:

(i) first, on behalf of the Merged Companies to the respective holders of
Indebtedness, if any, outstanding as of the Closing, the amounts specified in
the payoff letters delivered by the Company to Parent pursuant to
Section 2.3(b)(iv);

(ii) second, to Fifth Third Bank, N.A. (the “Escrow Agent”), an amount equal to
the sum of (A) $3,150,000, plus (B) the Merger Consideration Adjustment Escrow
Amount, plus (C) the amount of the AW Obligations (the “AW Escrow Amount”) (such
collective amount, and all earnings thereon, the “Escrow Fund”) to be held and
disbursed pursuant to the terms of the Escrow Agreement and this Agreement;

(iii) third, on behalf of the Merged Companies, to such payees of the Company
Expenses as directed in writing by the Company pursuant to Section 2.3(b)(iii);

(iv) fourth, to the Agent, an amount equal to the initial Agent Fund;

(v) fifth, to the Company, an amount equal to the total Sale Bonus Payments and
total amounts payable to the holders of Company Phantom Units at the Closing, in
each case as set forth on the Distribution Schedule (and Parent shall cause the
Surviving Company to pay such amounts to the recipients thereof in accordance
with Section 2.5(c)); and

(vi) sixth, to Fifth Third Bank, N.A. (the “Paying Agent”), the balance of the
Estimated Merger Consideration over the amounts paid pursuant to Sections
2.4(a)(i)—(v) above, to be disbursed to the Equityholders in accordance with
Section 2.5(b).

 

15



--------------------------------------------------------------------------------

(b) Agent Fund. Prior to the Closing, the Company shall specify in writing to
Parent the amount of the initial “Agent Fund”, which shall not be less than
$350,000. The Agent may use the Agent Fund to (i) pay any unpaid Company
Expenses and any outstanding Indebtedness of the Merged Companies (other than
the AW Obligations) that is not paid in full at the Closing (such payments to be
made by Agent within fifteen (15) days following the Closing), (ii) pay all
costs and expenses incurred by or on behalf of the Agent, in its capacity as
such, including all costs and expenses incurred in connection with any dispute
or claim with respect to the transactions contemplated hereby, and (iii) pay
indemnification claims against the Equityholders. The Agent Fund will be held or
disbursed, in whole or in part, as determined in good faith by the Agent. Excess
amounts (as determined in good faith by the Agent from time to time) will be
released from the Agent Fund to the Equityholders in accordance with
Section 2.5(d). The retention by the Agent of any amounts in the Agent Fund
shall not be used as evidence that the Equityholders have any obligation
hereunder. The Agent Fund will be increased by any payments received by the
Agent, in its capacity as such, pursuant to any other provision of this
Agreement or the Escrow Agreement, including without limitation any amounts
released from the Escrow Fund. The Agent may in its discretion hold amounts
disbursed to it from the Escrow Fund as security for possible indemnification
claims against the Equityholders. As used herein, “Company Expenses” means the
fees and expenses incurred by the Agent and/or the Merged Companies in
connection with the transactions contemplated by this Agreement, including,
without limitation, the fees and expenses of Livingstone Partners and Hill,
Ward & Henderson, P.A., but specifically excluding any fees and expenses
incurred by or for the benefit of Parent or any of its Affiliates. Any payment
of the Company Expenses, any outstanding Indebtedness of the Merged Companies,
and indemnification claims shall be made exclusively from the Merger
Consideration, and the Agent shall not have any personal liability for the
payment of such amounts.

Section 2.5 Deliveries at Closing by the Company; Surrender and Payment.

(a) Closing Deliveries. At the Closing, and upon satisfaction or waiver of the
conditions set forth in Section 5.2, the Company will deliver or cause to be
delivered the instruments, consents, certificates and other documents required
of it by Section 5.1.

(b) Payments to Equityholders.

(i) The Paying Agent shall effect the exchange of the Merger Consideration
payable to the Equityholders pursuant to this Agreement for the Company Units
that are issued and outstanding immediately prior to the Effective Time. Prior
to the Closing Date, the Company shall mail or otherwise deliver to each
Equityholder, whose Company Units will be converted into the right to receive
the Merger Consideration pursuant to this Agreement, (i) a Letter of Transmittal
in the form attached hereto as Exhibit E (the “Letter of Transmittal”); and a
Support Agreement in the form attached hereto as Exhibit F (the “Support
Agreement”); and (ii) instructions for use in effecting the surrender of the
certificate or certificates, if any, that immediately prior to the Effective
Time represented outstanding Company Units (the “Certificates”) in exchange for
the Merger Consideration. Upon proper execution and delivery of a duly completed
Letter of Transmittal and Support Agreement for Company Units (together with, if
such Company Units are certificated, surrender of the Certificate or
Certificates for such Company Units for cancellation, or delivery of an
affidavit in accordance with Section 2.5(b)(iii), and such other deliverables as
may be required by the Letter of Transmittal) to Parent, as coordinated by
counsel for the Company, the Equityholder shall be entitled to receive in

 

16



--------------------------------------------------------------------------------

exchange for such Company Units an amount in cash (without interest) equal to
the portion of the Estimated Merger Consideration payable to the Equityholders
that such Equityholder has the right to receive pursuant to this Agreement as
set forth on the Distribution Schedule (plus the right to receive, in accordance
with the Distribution Schedule, amounts (A) from the Escrow Fund in accordance
with Section 2.5(d) and the Escrow Agreement, (B) from the Agent Fund in
accordance with Section 2.4(b) and Section 2.5(d), or (C) as a result of an
adjustment to the Merger Consideration pursuant to Section 2.7, in each case,
that may become payable for such Company Units after the Closing pursuant to
this Agreement, subject to the contingencies specified herein and, with respect
to the Escrow Fund, in the Escrow Agreement). Parent shall cause the Paying
Agent to pay such amount to such Equityholder no later than the later of (A) the
Closing Date (provided, however, Parent shall not be responsible to any such
Equityholder other than the Key Unit Holder for any Losses, including interest,
incurred by such Equityholder in the event payment is delayed beyond the Closing
Date despite Parent’s commercially reasonable good faith efforts to make such
payment on the Closing Date), or (B) three (3) Business Days after receipt of
the duly completed and executed Letter of Transmittal and Support Agreement
(together with, if such Company Units are certificated, surrender of the
Certificate or Certificates for such Company Units for cancellation, or delivery
of an affidavit in accordance with Section 2.5(b)(iii), and such other
deliverables as may be required by the Letter of Transmittal). The Certificates
so surrendered shall forthwith be canceled. Until so surrendered, each
outstanding Certificate that prior to the Effective Time represented Company
Units will be deemed from and after the Effective Time to evidence the right to
receive the portion of the Merger Consideration which shall be payable for such
Company Units under this Agreement, without interest. Parent will engage the
Paying Agent pursuant to the Escrow Agreement, and the fees, costs and expenses
of the Paying Agent will be shared equally by Parent and the Company (with the
Company’s portion thereof constituting a Company Expense).

(ii) All Merger Consideration paid or payable upon the execution and delivery of
a duly completed Letter of Transmittal and Support Agreement and the surrender
of a Certificate, if applicable, in accordance with the terms hereof, shall be
deemed to have been paid or payable in full satisfaction of all rights
pertaining to the Company Units set forth on such Letter of Transmittal and
Support Agreement, and, from and after the Effective Time, there shall be no
further registration of transfers on the books of the Surviving Company of
Company Units that were outstanding immediately prior to the Effective Time. If,
after the Effective Time, Certificates are presented to the Surviving Company,
they shall be cancelled and exchanged in accordance with this Agreement.

(iii) If any Certificate shall have been lost, stolen or destroyed, Parent may,
in its discretion and as a condition precedent to the payment of any Merger
Consideration in respect of such Company Units, require the owner of such lost,
stolen or destroyed Certificate to provide an affidavit and indemnity agreement
(without the requirement to post a bond) in reasonable form and substance as
indemnity against any claim that may be made against Parent or the Surviving
Company with respect to such Certificate.

(iv) At any time following one year after the Effective Time, Parent shall be
entitled to require the Paying Agent to deliver to it any funds (including any
interest received with respect thereto) made available to the Paying Agent and
not disbursed (or for which disbursement is pending subject only to the Paying
Agent’s routine administrative

 

17



--------------------------------------------------------------------------------

procedures) to Equityholders, and thereafter such Equityholders shall be
entitled to look only to Parent (subject to abandoned property, escheat or other
similar laws) only as general creditors thereof with respect to payment of the
applicable Merger Consideration, payable upon due surrender of their
Certificates, without any interest thereon. Notwithstanding anything to the
contrary in this Agreement, none of Parent, the Surviving Company or other
Affiliates of Parent shall be liable to a holder of a Certificate for any amount
delivered to a public official pursuant to and as required by any applicable
abandoned property, escheat or similar Law.

(c) Compensatory Payments. Parent shall cause the Surviving Company to pay
(i) to each recipient of a Sale Bonus Payment, the amount of such Sale Bonus
Payment set forth on the Distribution Schedule, and (ii) to each holder of a
Company Phantom Unit, the amount payable at the Closing with respect thereto as
set forth on the Distribution Schedule, in each case, subject to such
recipient’s or holder’s execution and delivery to the Company of a duly executed
Bonus Receipt Agreement in the form attached hereto as Exhibit G (“Bonus Receipt
Agreement”), and subject to withholdings that are required to be made under any
federal, state, local or foreign Tax law with respect to such payments. Such
amount shall be paid to the recipient or holder no later than the later of
(A) the Closing Date, or (B) the next regularly scheduled pay day of the
Surviving Company after receipt of the Bonus Receipt Agreement (provided, that
if a Bonus Receipt Agreement is received more than three (3) Business Days prior
to the Closing Date, the amount payable thereunder shall be paid on the Closing
Date). Notwithstanding anything to the contrary in this Agreement, none of
Parent, the Surviving Company or other Affiliates of Parent shall be liable to a
recipient of a Sale Bonus Payment or a holder of a Company Phantom Unit for any
amount delivered to a public official pursuant to and as required by any
applicable abandoned property, escheat or similar Law, if such person fails to
duly execute and deliver the related Bonus Receipt Agreement.

(d) Future Payments. If any amount is released from the Agent Fund to the
Equityholders pursuant to Section 2.4(b) (including amounts attributable to
payments received by the Agent, in its capacity as such, from the Escrow Fund),
such amount shall be paid to the Paying Agent (for the benefit of the
Equityholders) for prompt payment to the Equityholders, or (if the Paying Agent
is no longer engaged) paid directly by the Agent to the Equityholders, in
accordance with Section 2.1(f)(i) and the Distribution Schedule. Agent shall
prepare and deliver an updated Distribution Schedule setting forth the manner in
which any payment described in this Section 2.5(d) is required to be allocated
among the Equityholders.

Section 2.6 Deliveries at Closing by Parent. At the Closing, and upon
satisfaction or waiver of the conditions set forth in Section 5.1, the Parent
will deliver or cause to be delivered the instruments, consents, certificates
and other documents required of Parent and Merger Sub by Section 5.2.

Section 2.7 Determination of Merger Consideration.

(a) Within ninety (90) days after the Closing Date, Parent will deliver to the
Agent a certificate (the “Merger Consideration Certificate”) executed by Parent
setting forth a good faith, itemized statement of Closing Working Capital, the
amount of Closing Cash and a calculation of the Merger Consideration.

 

18



--------------------------------------------------------------------------------

(b) If the Agent delivers written notice (the “Disputed Items Notice”) to the
Parent within thirty (30) days after receipt by Agent of the Merger
Consideration Certificate, stating that Agent objects to any items in the Merger
Consideration Certificate, specifying in reasonable detail the basis for such
objection and setting forth the Agent’s proposed modification to the Merger
Consideration, the Agent and Parent will attempt to resolve and finally
determine and agree upon the Merger Consideration as promptly as practicable.

(c) If the Agent and Parent are unable to agree upon the Merger Consideration
within thirty (30) days after delivery of the Disputed Items Notice, the Agent
and Parent will jointly hire and direct the Independent Accounting Firm to
resolve the items set forth in the Disputed Items Notice (the “Disputed Items”).
The Independent Accounting Firm will (i) resolve the Disputed Items (and only
the disputed items) within the range of disputed amounts and (ii) make a
determination of the Merger Consideration using the calculations set forth in
the Merger Consideration Certificate, as modified only by the Independent
Accounting Firm’s resolution of the Disputed Items. The Independent Accounting
Firm will use reasonable efforts to make its determination within sixty
(60) days after being hired and such determination will be final and binding on
the Agent, the Parent, the Surviving Company and the Equityholders. The fees,
costs and expenses of the Independent Accounting Firm will be borne by the party
whose positions generally did not prevail in such determination, as determined
by the Independent Accounting Firm (which, if determined to be Agent, shall be
paid solely from the Agent Fund and, if insufficient, the Equityholders
severally based on their respective pro rata shares of the Escrow Fund as set
forth on the Distribution Schedule), or if the Independent Accounting Firm
determines that neither party could be fairly found to be the prevailing party,
then such fees, costs and expenses will be borne 50% by the Agent (solely from
the Agent Fund and, if insufficient, the Equityholders severally based on their
respective pro rata shares of the Escrow Fund as set forth on the Distribution
Schedule) and 50% by Parent. The Key Unit Holder shall promptly pay on demand
from Parent any amounts due from the Equityholders pursuant to the foregoing
sentence that are not funded by the Equityholders within 30 days after Parent’s
demand.

(d) If the Agent does not deliver the Disputed Items Notice to Parent within
thirty (30) days after receipt by the Agent of the Merger Consideration
Certificate, the Merger Consideration specified in the Merger Consideration
Certificate will be conclusively presumed to be true and correct in all respects
and will be final and binding upon the Agent, the Parent, the Surviving Company
and the Equityholders.

(e) At such time as the Merger Consideration is finally determined, either
(i) Parent shall pay the Agent an aggregate amount equal to the excess, if any,
of the Merger Consideration over the Estimated Merger Consideration, or (ii) the
Agent shall pay Parent an aggregate amount equal to the excess, if any, of the
Estimated Merger Consideration over the Merger Consideration. Any payment by
Agent pursuant to Section 2.7(e)(ii) shall come first, from the Escrow Fund, for
an amount up to $100,000 (the “Merger Consideration Adjustment Escrow Amount”),
and second, from the Agent Fund or the Equityholders severally based on their
respective pro rata shares of the Escrow Fund as set forth on the Distribution
Schedule, at the Agent’s option, with respect to any remaining difference, such
amounts to be paid pursuant to joint written instructions provided by Parent and
Agent to the Escrow Agent. The Key Unit Holder shall promptly pay on demand from
Parent any amounts of Merger Consideration due

 

19



--------------------------------------------------------------------------------

from the Equityholders pursuant to Section 2.7(e)(ii) that are not funded by the
Equityholders within 30 days after Parent’s demand. To the extent any amount
distributed to Parent pursuant to Section 2.7(e)(ii) is less than the Merger
Consideration Adjustment Escrow Amount, Parent and Agent shall jointly instruct
the Escrow Agent in writing to distribute an amount equal to the difference
thereof to Agent. If Parent is required to make a payment to Agent under
Section 2.7(e)(i), Parent and Agent shall jointly instruct the Escrow Agent in
writing to distribute the full amount of the Merger Consideration Adjustment
Escrow Amount to Agent.

(f) Except as set forth in this Section 2.7, Parent shall have no right to make
any claim against the Agent in respect of the determination of the Merger
Consideration or the Closing Working Capital and, without limiting the
generality of the foregoing, no adjustment to the Merger Consideration pursuant
to this Section 2.7 shall be considered a breach of any representation, warranty
or other provision of this Agreement. Any payment pursuant to this section shall
be treated as an adjustment to the Merger Consideration and shall not be subject
to the terms and limitations of Section 7.2(b).

(g) The Agent and its accountants, lawyers and representatives will be given
reasonable access at reasonable times to (and shall be allowed, at Agent’s
expense, to make copies of) the advisors and the relevant books and records and
to any personnel of the Merged Companies reasonably requested by such persons,
in each case in connection with the determination of the Merger Consideration or
any dispute relating thereto. Parent and its accountants, lawyers and
representatives will be given reasonable access at reasonable times to (and
shall be allowed, at Parent’s expense, to make copies of) the advisors and the
working papers, trial balances, statements of account, accounting records and
similar materials of the Agent relating to the Merger Consideration or any
dispute relating thereto. All such information obtained by the parties hereunder
shall be used solely for purposes of the dispute resolution process contemplated
in this Section 2.7 and shall otherwise be maintained in confidence.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. Except as set forth
on the related Part of the Disclosure Schedule, the Company represents and
warrants to Parent that each of the statements contained in this Section 3.1 is
true and correct as of the date hereof or such other date specified therein.
Except for the representations and warranties expressly set forth in this
Section 3.1, the Company makes no other representation or warranty (either
express or implied) herein or with respect to any Merged Company or the
transactions contemplated by this Agreement.

(a) Due Organization and Good Standing. Each Merged Company is duly organized,
validly existing and is in good standing (or the equivalent) under the Laws of
the State of Florida. Each Merged Company is qualified or otherwise authorized
to transact business as a foreign limited liability company and is in good
standing (or the equivalent) under the Laws of every other state in which such
qualification or authorization is required under applicable Law. Each Merged
Company has all requisite power and authority to own, lease and operate its
respective properties and to carry on its respective businesses as now
conducted.

 

20



--------------------------------------------------------------------------------

(b) Authorization, Execution and Delivery; Valid and Binding Agreement. The
Company has the power and authority and has taken all required action on its
part necessary to permit it to execute and deliver and to carry out the terms of
this Agreement and the other agreements, instruments and documents of the
Company contemplated hereby. This Agreement has been, and each of such other
agreement, instrument and document will be at or prior to the Closing, duly and
validly executed and delivered by the Company, and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and such other agreements, instruments and
documents, when so executed and delivered will constitute, the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

(c) Governmental Filings; Company Contracts. No filings or registration with,
notification to, or authorization, consent or approval of any Governmental
Entity (collectively, “Governmental Filings”) are required in connection with
the execution, delivery and performance of this Agreement or the other
agreements, instruments and documents of the Company contemplated hereby, except
(i) the Articles of Merger, (ii) Governmental Filings that become applicable or
are required solely as a result of matters specifically related to Parent,
Merger Sub or their respective Affiliates, and (iii) the Governmental Filings
set forth on Part 3.1(c)(1) of the Disclosure Schedule, if any. No notifications
to, or authorizations, consents or approvals of any counterparty to a Company
Contract are required in connection with the execution, delivery and performance
of this Agreement or the other agreements, instruments and documents of the
Company contemplated hereby, except with respect to those set forth on Part
3.1(c)(2) of the Disclosure Schedule, if any.

(d) Capital Structure; Subsidiaries.

(i) As of the date of this Agreement, the issued and outstanding Company Units
consist of (A) 2,111,163.80 Series A Preferred Units, (B) 1,225,125 Class A
Common Units, (C) 825,000.20 Class B Common Units, and (D) 230,716.67 Class C
Common Units. The Company Units have been duly authorized, and are validly
issued, fully paid and nonassessable. Part 3.1(d)(i) of the Disclosure Schedule
accurately lists each holder of Company Units and holder of Company Phantom
Units and the number and class of Company Units or Company Phantom Units held by
such holder.

(ii) Part 3.1(d)(ii) accurately lists each Subsidiary of the Company. Except as
set forth on Part 3.1(d)(ii) of the Disclosure Schedule, all of the issued and
outstanding equity ownership interests of each Subsidiary of the Company are
directly or indirectly owned by the Company or another Subsidiary of the
Company. Each such equity ownership interest has been duly authorized, and is
validly issued, fully paid and nonassessable.

 

21



--------------------------------------------------------------------------------

(iii) Except as set forth on Part 3.1(d)(iii) of the Disclosure Schedule, there
are no outstanding options, warrants, convertible or exchangeable securities or
other rights that would obligate any of the Merged Companies to issue shares of
its respective equity ownership interests. The offer, issuance and sale of all
outstanding equity ownership interests of the Merged Companies were made in
compliance with all applicable federal and state securities laws. Except as set
forth on Part 3.1(d)(iii) of the Disclosure Schedule, there are no agreements,
written or oral, to which any Merged Company is a party relating to the
acquisition, redemption, disposition, voting or registration under applicable
securities laws of any equity ownership interest of such Merged Company. Except
as set forth on Part 3.1(d)(iii) of the Disclosure Schedule, there are no
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to any of the Merged Companies.

(iv) Except as set forth on Part 3.1(d)(iv) of the Disclosure Schedule, no
Equityholder is entitled to any dissenters’ or similar rights under Florida law,
the Organizational Documents of the Company, or any other Law, Contract or Legal
Requirements.

(v) The Distribution Schedule, as it may be updated by the Agent for purposes of
Section 2.5(d), is and at all times shall be true and correct and accurately set
forth the amount of Merger Consideration and future payments (as contemplated by
Section 2.5(d)) owing to the Equityholders, the holders of Company Phantom Units
and the recipients of the Sale Bonus Payments. Except as set forth on the
Distribution Schedule, as it may be updated by the Agent for purposes of
Section 2.5(d), no payments shall be owing to the Equityholders, the holders of
Company Phantom Units and the recipients of the Sale Bonus Payments in
connection with the transactions contemplated by this Agreement.

(e) Financial Statements. Part 3.1(e) of the Disclosure Schedule attaches true
and complete copies of the Financial Statements. Except as set forth in the
footnotes thereto, the Financial Statements have been prepared in accordance
with GAAP, subject, in the case of unaudited statements, to normal recurring
adjustments necessary for a fair presentation of interim results (in accordance
with GAAP) and the absence of notes thereto. The Financial Statements fairly
present, in all material respects, in accordance with GAAP the consolidated
financial position of the Merged Companies as of the dates thereof and the
consolidated results of operations, cash flows and changes in equityholders’
equity for the periods then ended (provided that the Financial Statements do not
present any changes in equityholders’ equity of the Merged Companies for the
interim periods ended on the Balance Sheet Date), subject, in the case of
unaudited statements, to normal recurring adjustments necessary for a fair
presentation of interim results (in accordance with GAAP) and the absence of
notes thereto. Except as Part 3.1(e) of the Disclosure Schedule sets forth, as
of the Balance Sheet Date, the Merged Companies did not have any outstanding
Indebtedness to any Person or any material liabilities or obligations of any
kind (including contingent obligations, Tax assessments or unusual forward or
long term commitments), or any material unrealized or anticipated loss, which
under GAAP were required to be reflected on the face of the Balance Sheet and
were not so reflected. None of the Merged Companies has committed any act of
bankruptcy, is insolvent, has proposed a compromise or arrangement to its
creditors generally, has had any petition for a receiving order in bankruptcy
filed against it, has made a voluntary assignment in bankruptcy, has taken any
proceeding with respect to a compromise or arrangement, has taken any proceeding
to have itself declared bankrupt or wound-up, has taken any proceeding to have a
receiver appointed to any part of its assets, or has had any debtor take
possession of any of its property. The Balance Sheet was prepared in accordance
with GAAP, using the same GAAP-compliant accounting methods, policies,
practices, and procedures, with consistent classification, judgments, and
estimation methodology, as were used by the Company in preparing the Financial
Statements for the fiscal year ended December 31, 2014, subject to the
adjustments set forth on Schedule II.

 

22



--------------------------------------------------------------------------------

(f) No Conflict or Violation. Except as set forth on Part 3.1(f) of the
Disclosure Schedule, the execution, delivery and performance by the Company of
this Agreement and the other agreements, instruments and documents of the
Company contemplated hereby and the consummation by the Company of the
transactions contemplated hereby and thereby do not (i) assuming all
Governmental Filings described or referenced in Section 3.1(c) have been
obtained or made, violate, in any material respect, any applicable Law or Legal
Requirement to which any Merged Company is subject, (ii) (A) require a consent
or approval under, (B) conflict with, result in a violation or breach of, or
constitute a default under, or (C) result in the acceleration of, or a right to
accelerate, terminate or cancel, in each case, in any material respect, any
Company Contract or Company Lease, or (iii) violate any Merged Company’s
Organizational Documents.

(g) Legal Proceedings. Except as set forth on Part 3.1(g) of the Disclosure
Schedule, (i) there are no Actions pending, or, to the Knowledge of the Company,
threatened against any Merged Company, and (ii) none of the Merged Companies is
the subject of any judgment, decree, injunction or order of any Governmental
Entity.

(h) Personal Property; Owned and Leased Real Property.

(i) Part 3.1(h)(i) of the Disclosure Schedule sets forth a true, correct and
complete listing of all tangible personal property owned by the Merged Companies
as of the Balance Sheet Date. Except as may be reflected in the Financial
Statements or set forth on Part 3.1(h)(i) of the Disclosure Schedule, the Merged
Companies have good and valid title, free and clear of any Encumbrances (except
for Permitted Encumbrances), to all such tangible personal property, except for
such tangible personal property as has been disposed of in the ordinary course
of business consistent with past practice since the Balance Sheet Date. Except
as set forth on Part 3.1(h)(i) of the Disclosure Schedule, all of the tangible
personal property of the Merged Companies is in good working order and condition
in accordance with industry practice, ordinary wear and tear excepted, and
adequate in all material respects for the purposes for which they presently are
being used or held for use.

(ii) There is no and has never been any Company Owned Real Property.

(iii) Part 3.1(h)(iii) of the Disclosure Schedule sets forth a list of all
leases pursuant to which the Merged Companies lease real property (each a
“Company Lease”) and the address of the real property to which it relates. Each
Company Lease remains in full force and effect. No Merged Company is in breach
or default in any material respect under any Company Lease and, to the Company’s
Knowledge, no lessor thereunder is in breach or default in any material respect.
True and complete copies of all Company Leases, together with all modifications,
extensions, amendments and assignments thereof, if any, have been made available
to Parent. Except as set forth on Part 3.1(h)(iii) of the Disclosure Schedule,
no Merged Company has subleased or granted any other right to the use or occupy
any real property that is the subject of any Company Lease.

 

23



--------------------------------------------------------------------------------

(iv) Part 3.1(h)(iv) of the Disclosure Schedule sets forth a list of all leases
of tangible personal property to which any of the Merged Companies are parties.
Each such lease remains in full force and effect and no Merged Company is in
breach or default in any material respect thereunder and, to the Company’s
Knowledge, no lessor thereunder is in breach or default in any material respect.
True and complete copies of all such leases, together with all modifications,
extensions, amendments and assignments thereof, if any, have been made available
to Parent.

(i) Taxes. Except as set forth on Part 3.1(i) of the Disclosure Schedule:

(i) each Merged Company has timely filed all Tax Returns required to have been
filed by it with the appropriate taxing authority, and has timely paid in full
all Taxes shown to be due and payable by any Merged Company thereon. Each such
Tax Return is true, correct and complete in all material respects;

(ii) each Merged Company has withheld and paid to the appropriate taxing
authorities all material Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party, and all Forms W-2 and 1099 required
with respect thereto have been properly completed in all material respects and
timely filed;

(iii) the unpaid Taxes of the Merged Companies for all Tax periods through the
Balance Sheet Date do not exceed the accruals and reserves for Taxes set forth
on the Balance Sheet;

(iv) no Merged Company has received written (or, to the Knowledge of the
Company, oral) notice from any taxing authority of a pending (and, to the
Company’s Knowledge, there are no threatened) claim, action, suit, proceeding,
deficiency or investigation by a taxing authority for the assessment or
collection of any Taxes with respect to any Merged Company;

(v) there are no Encumbrances for Taxes against any Merged Company’s assets,
other than Encumbrances that constitute a Permitted Encumbrance;

(vi) no Merged Company has waived any statute of limitations in respect of Taxes
or entered into any agreement extending the period for assessment or collection
of any Taxes (except for any such waivers or extensions that have expired);

(vii) no Merged Company is a party to any Income Tax allocation or sharing
agreement;

(viii) all Tax Returns filed by the Merged Companies, examination reports, and
statements of deficiencies assessed against or agreed to by the Merged
Companies, for Tax periods ending December 31, 2011, December 31,
2012, December 31, 2013 and December 31, 2014 have been made available to
Parent;

 

24



--------------------------------------------------------------------------------

(ix) no Merged Company is a party to any agreement, contract, arrangement, or
plan that has resulted or could result, separately or in the aggregate, in the
payment of (i) any “excess parachute payment” within the meaning of Code §280G
(or any corresponding provision of state, local, or non-U.S. Tax law) or
(ii) any amount that will not be fully deductible as a result of Code § 162(m)
(or any corresponding provision of state, local, or non-U.S. Tax law). No Merged
Company has been a United States real property holding corporation within the
meaning of Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii). Each Merged Company has disclosed on its federal income Tax
Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Code §6662. No Merged
Company has (A) has been a member of an Affiliated Group filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Company) or (B) has any liability for the Taxes of any Person (other than the
Merged Companies) under Reg. §1.1502-6 (or any similar provision of state,
local, or non-U.S. law), as a transferee or successor, or by contract (excluding
contracts the primary subject matter of which is not Taxes).

(x) within the past three (3) years, no Merged Company has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code §355 or Code §361;

(xi) no Merged Company is or has been a party to any “listed transaction,” as
defined in Code §6707A(c)(2) and Reg. §1.6011-4(b)(2); and

(xii) no Merged Company will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(B) use of an improper method of accounting for a taxable period ending on or
prior to the Closing Date;

(C) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local, or non-U.S. income Tax law) executed on or
prior to the Closing Date;

(D) intercompany transactions or any excess loss account described in Treasury
Regulations under Code §1502 (or any corresponding or similar provision of
state, local, or non-U.S. income Tax law);

(E) installment sale or open transaction disposition made on or prior to the
Closing Date;

(F) prepaid amount received on or prior to the Closing Date; or

(G) election under Code §108(i).

 

25



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, (1) the representations and warranties
in this Section 3.1(i) are the only representations and warranties in respect of
Taxes in this Agreement, and (2) the representations and warranties in this
Section 3.1(i) refer only to past activities of the Merged Companies and are not
intended to serve as representations or warranties regarding, or a guarantee of,
nor can they be relied upon for, or with respect to, Taxes attributable to any
taxable periods (or portions thereof) beginning on or after, or Tax positions
taken on or after, the Closing Date.

(j) Absence of Certain Changes. Since the Balance Sheet Date, there has not
occurred any Material Adverse Effect. Except as set forth on Part 3.1(j) of the
Disclosure Schedule, since the Balance Sheet Date, each Merged Company has
conducted its business in the ordinary course, consistent with past practice, in
all material respects, and no Merged Company has:

(i) made any dividend or distribution in respect of, or redemption of, any
Company Units or any equity ownership interests of the Subsidiaries, as
applicable;

(ii) allowed any Encumbrance to be placed upon any of such Merged Company’s
assets, other than Permitted Encumbrances;

(iii) cancelled or waived any claims with a potential value in excess of
$50,000, other than in the ordinary course of business;

(iv) terminated or canceled or waived any material right under any Company
Contract, other than in the ordinary course of business consistent with past
practice;

(v) acquired (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other business organization or division thereof or
collection of assets constituting all or substantially all of a business or
business unit;

(vi) sold, transferred or otherwise disposed of a material amount of its
properties or assets, other than in the ordinary course of business consistent
with past practice;

(vii) changed its accounting methods or principles theretofore adopted, except
as required by GAAP and reflected in the Financial Statements;

(viii) experienced any damage, destruction or casualty loss (other than those
covered by insurance) with respect to any of the assets or properties of such
Merged Company that, individually or in the aggregate with respect to all Merged
Companies, exceeds $50,000;

(ix) made any change in compensation paid or payable to any officer or senior
management employee, other than any change in the ordinary course of business
consistent with past practice;

(x) made any material change to its Benefit Plans or the benefits payable
thereunder;

 

26



--------------------------------------------------------------------------------

(xi) experienced any work interruptions, labor grievances or similar claims
filed, or any similar event or condition of any character;

(xii) incurred any Indebtedness (other than (1) borrowings under the Company’s
revolving line of credit in the ordinary course of business consistent with past
practice, or (2) other ordinary course borrowings in an aggregate amount of no
more than $100,000), guaranteed another Person’s Indebtedness, or prepaid any
Indebtedness;

(xiii) made any equity investments in any other Person;

(xiv) made any capital expenditures in excess of $25,000, in the aggregate;

(xv) made any material change in the terms of payment by its patients/payors for
any services it performs or products it sells the effect of which is to enable
it to receive payment or recognize revenues in its statement of operations for
any period ending on or before the Closing Date which, but for that change, it
would not so receive or recognize before a period beginning after the Closing
Date;

(xvi) made any material change in its practices with respect to timely payment
of accounts payable or other obligations payable to vendors, suppliers or other
third parties; or

(xvii) entered into any Contract or made any binding commitment to take any of
the actions specified in this Section 3.1(j).

(k) Company Contracts. Part 3.1(k) of the Disclosure Schedule sets forth a list
of Contracts in effect as of the date of this Agreement to which any Merged
Company is a party and which are in any one or more of the categories listed
below (collectively, the “Company Contracts”):

(i) any joint venture agreement, operating agreement, management agreement, cost
sharing agreement, or partnership agreement;

(ii) any Contract related to an acquisition or divestiture of any corporation,
partnership or other business organization or division thereof or collection of
assets constituting all or substantially all of a business or business unit by
any Merged Company since September 1, 2010;

(iii) any Contract for the lease of tangible personal property or any Company
Lease;

(iv) any employment, severance, retention, deferred compensation or consulting
agreement;

(v) any Contract evidencing Indebtedness of such Company, or under which such
Merged Company has issued any note, bond, indenture, mortgage, security interest
or other evidence of Indebtedness, or has directly or indirectly guaranteed
Indebtedness (other than capitalized leases), liabilities or obligations of any
Person;

 

27



--------------------------------------------------------------------------------

(vi) any Contract containing non-competition and/or non-solicitation covenants
binding on any of the Merged Companies or, to the Company’s Knowledge, any of
their officers (other than those in favor of the Merged Companies);

(vii) any Contract between any Merged Company and any officer, director or
Equityholder, or, to the Knowledge of the Company, any Affiliate thereof;

(viii) each Contract with the Merged Companies’ top ten (10) vendors (based on
the consolidated, aggregate dollar amount of purchases of vendor product by the
Merged Companies during the twelve months ending on the Balance Sheet Date);

(ix) any Contract other than of a type described in subsections (i) through
(viii) of this Section 3.1(k) involving (A) future payments by such Merged
Company, (B) performance of services by such Merged Company with a value, or
(C) receipt of goods or services by such Merged Company with a value, in each of
the foregoing cases, in excess of $100,000 on an annual basis;

(x) any Contract providing for an exclusive relationship or the purchase from a
supplier of all or substantially all of the requirements of any of the Merged
Companies of a particular product or service, including cell phone contracts,
utilities, healthcare insurance, leases and the like;

(xi) Any Contract between any Merged Company and any physician or physician
group (commonly referred to as a medical director, medical adviser or physician
consultant agreement); and

(xii) any outstanding binding commitment to enter into any agreement of the type
described in subsections (i) through (ix) of this Section 3.1(k).

True, correct and complete copies of the Company Contracts have been made
available to Parent. Each Company Contract is in full force and effect. Except
as set forth on Part 3.1(k) of the Disclosure Schedule, (i) no Merged Company is
in breach of or default under any Company Contract in any material respect, and
(ii) to the Knowledge of the Company, no counterparty is in breach of or default
under any Company Contract in any material respect. Except as set forth on Part
3.1(k) of the Disclosure Schedule, the transactions contemplated by this
Agreement will not afford any other party the right to terminate any such
Company Contract. Except as set forth on Part 3.1(k) of the Disclosure Schedule,
none of the Company Contracts contains any “change of control” provisions
triggered by the consummation of the transactions contemplated by this
Agreement. Except as set forth on Part 3.1(k) of the Disclosure Schedule, the
Company has no Knowledge of any plan or intention of any other party to any
Company Contract to exercise any right to cancel or terminate that Company
Contract.

 

28



--------------------------------------------------------------------------------

(1) Employees and Compensation. Except as set forth on Part 3.1(1) of the
Disclosure Schedule, no Merged Company is (or has been since October 31, 2010)
subject to any labor dispute, labor-related arbitration, labor-related lawsuit
or labor-related administrative proceeding, no such labor dispute, labor-related
arbitration, labor-related lawsuit or labor-related administrative proceeding is
pending, and, to the Knowledge of the Company, none is threatened. Except as set
forth on Part 3.1(l) of the Disclosure Schedule, none of the Merged Companies’
employees are or have been represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees in
connection with their employment by any of the Merged Companies and no union
organizing activities involving such employees are pending or, to the Knowledge
of the Company, threatened. Part 3.1(1) of the Disclosure Schedule sets forth
(i) a true and correct list of the name, state of residence, title, employer,
length of service, hourly pay rate and annualized pay rate, fixed bonuses, and
discretionary bonuses of each officer, employee or independent contractor of the
Merged Companies employed or engaged by any of the Merged Companies as of
October 16, 2015, and (ii) any other form of compensation (other than salary,
bonuses or customary benefits) paid or payable by any of the Merged Companies to
each such officer, employee or independent contractor for the most recent fiscal
year. Except as set forth on Part 3.1(1) of the Disclosure Schedule, the
employment or engagement, as applicable, of each officer, employee or
independent contractor of the Merged Companies is “at will” and may be
terminated without liability of the Merged Companies. The Company has made
available to Parent all employment contracts, contracts for a definite term,
independent contractor agreements, and severance plans of the Merged Companies
in effect (or under which any Merged Company has continuing obligations) as of
October 30, 2015. Since October 31, 2010, the Company has not misidentified,
mislabeled, or improperly classified any employees of the Merged Companies as
independent contractors pursuant to the United States Department of Labor’s and
Internal Revenue Service’s regulations.

(m) Compliance With Laws: Permits.

(i) Each Merged Company operates (and has at all times since October 31, 2010,
operated) its business in compliance in all material respects with applicable
Laws and Legal Requirements, including, without limitation, Laws and Legal
Requirements respecting employment and employment practices, immigration, terms
and conditions of employment, wages and hours, and workplace health and safety,
and no Merged Company has received written (or, to the Knowledge of the Company,
oral) notice of any Action by any Person alleging material liability under, or
material noncompliance with, any such Law or Legal Requirement since October 31,
2010.

(ii) Except as set forth on Part 3.1(m)(ii) of the Disclosure Schedule, each
Merged Company possesses all material approvals, permits, licenses,
accreditations, certificates of need, provider numbers and provider agreements,
qualifications, certifications and other authorizations required and/or issued
by any Governmental Entity or third party payor (collectively, “Permits”)
required to conduct its business as it is currently conducted, and such Permits
are valid and in full force and effect. Each Merged Company is (and has been at
all times since October 31, 2010) in material compliance with the terms and
conditions of such Permits. The Merged Companies have not received any written
(or, to the Knowledge of the Company, oral) notice from a Governmental Entity of
its intention to cancel, terminate, restrict, limit or otherwise qualify or not
renew any of the Permits since January 1, 2013.

 

29



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, the representations and warranties
contained in this Section 3.1(m) do not apply to Taxes, Benefit Plans,
Intellectual Property, Environmental Laws and Healthcare Laws, which subject
matters are covered in their entirety and exclusively under Sections 3.1(i),
3.1(n), 3.1(o) 3.1(s) and 3.1(t), respectively.

(n) Employee Benefit Plans. Part 3.1(n) of the Disclosure Schedule sets forth a
list of each Benefit Plan. The Company has made available to Parent the
documents with respect to each Benefit Plan, and true and complete copies of:
(i) any and all plan documents, amendments and agreements; (ii) any and all
outstanding summary plan descriptions and material modifications thereto;
(iii) the most recent annual report, if applicable, with respect to such Benefit
Plan. Each Benefit Plan has been established and administered in all respects in
accordance with its terms and applicable Law and Legal Requirements, including,
as to each Benefit Plan that is subject to United States Law, ERISA and the
Code. Except as contemplated by Section 4.2 or as set forth on Part 3.1(n) of
the Disclosure Schedule, the consummation of the transactions contemplated by
this Agreement will not, in and of itself, (i) entitle any current or former
employee, officer or independent contractor of any Merged Company to severance
pay, unemployment compensation or any other payment, or (ii) accelerate the time
of payment or vesting, or increase the amount of compensation due any such
employee, officer or independent contractor. Except as set forth on Part 3.1(n)
of the Disclosure Schedule, the Merged Companies have no pension plans that are
intended to qualify under Section 401(a) of the Code (the “Qualified Plans”).
Each Qualified Plan has received a favorable determination or opinion letter
from the Internal Revenue Service and, to the Knowledge of the Company, nothing
has occurred subsequent to the issuance of such determination or opinion letter
which would reasonably be expected to cause such Qualified Plan to lose its
qualified status. Except as set forth on Part 3.1(n) of the Disclosure Schedule,
none of the Merged Companies, nor any of their respective ERISA Affiliates,
either currently or at any time during the six (6) year period ended on the date
hereof, sponsored, maintained, or were otherwise obligated to contribute to a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA, or any pension
plan subject to Section 412 of the Code. Any trust funding a Benefit Plan, which
is intended to be exempt from U.S. federal income Tax under Section 501(c)(9) of
the Code, satisfies the requirements of that Section and has received a
favorable determination letter from the IRS regarding that exempt status and has
not, since receipt of the most recent favorable determination letter, been
amended or operated in a way that would adversely affect that exempt status.

(o) Intellectual Property. Part 3.1(o) of the Disclosure Schedule identifies
(i) each Merged Company’s registered tradenames, registered trademarks,
registered service marks, patents and registered copyrights, and any
applications for the foregoing, and Internet domain names and email addresses,
and (ii) any license pursuant to which Company Intellectual Property is licensed
to any Merged Company by another Person (excluding license agreements pertaining
to commercial off-the-shelf computer software products) or licensed to another
Person by any Merged Company. The Company Intellectual Property includes all
Intellectual Property used or held for use by the Merged Companies in, or
necessary to, the conduct of their businesses as currently conducted in all
material respects. The Merged Companies either own or have valid licenses or
rights to use all of the Company Intellectual Property. Except where not
material or as set forth on Part 3.1(o) of the Disclosure Schedule, (i) the
conduct of each Merged Company’s business does not infringe or otherwise violate
any other Person’s Intellectual Property, (ii) there is no claim pending or, to
the Knowledge of the Company, currently threatened against any

 

30



--------------------------------------------------------------------------------

Merged Company that the conduct of such Merged Company’s business infringes or
otherwise violates any other Person’s Intellectual Property, (iii) to the
Knowledge of the Company, no Person is infringing or otherwise violating any
Company Intellectual Property, and (iv) no claims are pending or, to the
Knowledge of the Company, threatened in writing against any Person by any Merged
Company that another Person is infringing or otherwise violating any Company
Intellectual Property. Except as set forth on Part 3.1(o) of the Disclosure
Schedule, no Merged Company has granted to any Person exclusive rights to any of
the Company Intellectual Property.

(p) Brokers’ Fees. Except as set forth on Part 3.1(p) of the Disclosure
Schedule, no Merged Company has dealt with any broker, finder or similar agent
with respect to the transactions contemplated by this Agreement, and no Merged
Company is under an obligation to pay any broker’s fee, finder’s fee or
commission in connection with the consummation of the transactions contemplated
by this Agreement as a result of any agreement of any Merged Company.

(q) Affiliate Transactions. Except as set forth on Part 3.1(q) of the Disclosure
Schedule and for employment relationships and the payment of compensation and
benefits in the ordinary course of business consistent with past practice,
(i) since the Balance Sheet Date, there have been no material transactions, and
(ii) there are no Company Contracts, in each case between an Equityholder or any
of its Affiliates (other than the Merged Companies), on the one hand, and any
Merged Company, on the other hand. Any such Company Contracts will be terminated
at or prior to the Closing except as otherwise set forth on Part 3.1(q) of the
Disclosure Schedule.

(r) Insurance. Each Merged Company is insured under the insurance policies
listed on Part 3.1(r) of the Disclosure Schedule, true and correct copies of
which have been made available to Parent. The Merged Companies have made
available to Parent true and correct copies of all insurance loss runs and
worker’s compensation claims for the Merged Companies for the most recently
ended three (3) policy years. All such insurance policies are in full force and
effect, are valid and enforceable, and all premiums currently due thereunder
have been paid. No Merged Company has received any notice of cancellation or
modification in coverage amounts of any such insurance policies. Further, no
material insurance carried by the Merged Companies has been canceled during the
past five (5) years, and no Merged Company has been denied any material coverage
during such period. Except as disclosed on Part 3.1(r) of the Disclosure
Schedule, as of the date hereof, there are no pending material claims under any
such insurance policy as to which the respective insurers have denied coverage.
No Merged Company has received any written (or, to the Knowledge of the Company,
oral) notice of any material increase (or proposed material increase) after the
date hereof in any deductibles, retained amounts or premiums payable under the
insurance policies listed on Part 3.1(r) of the Disclosure Schedule that is
disproportionate to other increases occurring in the market.

(s) Environmental Matters.

(i) Each Merged Company is (and has been at all times since October 31, 2010) in
compliance in all material respects with all Environmental Laws applicable to
its properties and is (and has been at all times since October 31, 2010) at all
times in compliance in all material respects with all Environmental Permits for
the operation of its business.

 

31



--------------------------------------------------------------------------------

(ii) There has been no Release of, or human exposure to, any Hazardous Materials
that has had or would reasonably be expected to result in material liability to
the Merged Companies under Environmental Laws (other than such matters covered
or barred by workers’ compensation and related insurance).

(iii) Since October 31, 2010, no Merged Company has received any written (or, to
the Knowledge of the Company, oral) notice, information request, demand, claim,
notice of violation concerning any violation or alleged violation of, or any
actual or alleged liability arising under or related to, any applicable
Environmental Law (other than those resolved without any ongoing costs or
obligations).

(iv) There are no writs, injunctions, decrees, orders or judgments outstanding,
or any civil, criminal or administrative actions, demands, claims, hearings,
investigations, suits or proceedings pending or, to the Knowledge of the Company
threatened, that arise under or relate to any Environmental Law, including
matters involving or alleging injury or death to any individual (other than such
matters covered or barred by workers’ compensation and related insurance).

(v) Notwithstanding any other representation and warranty in this Section 3.1,
the representations and warranties contained in Section 3.1(s) constitute the
sole representations and warranties of the Company relating to any Environmental
Law or Hazardous Material.

(t) Healthcare Matters.

(i) Except as set forth on Part 3.1(t)(i) of the Disclosure Schedule: (A) the
Merged Companies are, and have been at all times since October 31, 2009,
conducted, in material compliance with all Healthcare Laws, and (B) no Merged
Company has received any written (or, to the Knowledge of the Company, oral)
notice from any Governmental Entity regarding any violation of any Healthcare
Laws. The Merged Companies maintain a compliance program consistent in all
material respects with the criteria established by the Federal Sentencing
Guidelines and the guidance of the Office of Inspector General of the Department
of Health and Human Services, and the Merged Companies are and have at all times
since October 31, 2009 been operated in compliance in all material respects with
their compliance program.

(ii) Except as set forth on Part 3.1(t)(ii) of the Disclosure Schedule: (A) the
Merged Companies possess all Permits required by applicable Healthcare Laws
necessary for the operation of the Merged Companies, which Permits are set forth
on Part 3.1(t)(ii) of the Disclosure Schedule; (B) the Merged Companies are, and
have been at all times since October 31, 2009, in compliance with such Permits
in all material respects, and all of such Permits are valid, in good standing
and in full force and effect; (C) there is no Action by or before any
Governmental Entity pending, or, to the Company’s Knowledge, threatened against
any Merged Company to revoke, suspend, or otherwise limit any such Permit;
(D) no Merged Company has received any written (or, to the Knowledge of the
Company, oral) notice from any

 

32



--------------------------------------------------------------------------------

Governmental Entity regarding any material violation of any such Permit or any
revocation, withdrawal, suspension, cancellation or termination of any such
Permit; and (E) the Merged Companies have filed all reports and maintained and
retained all records required by applicable Healthcare Laws.

(iii) Except as set forth on Part 3.1(t)(iii) of the Disclosure Schedule:
(A) all billing practices (including, without limitation, billing, coding,
filing, and claims practices, and the related reports and filings) of the Merged
Companies are, and have been at all times since October 31, 2009, in compliance
with applicable Healthcare Laws in all material respects; (B) each of the Merged
Companies has paid or caused to be paid all known and undisputed refunds,
overpayments, discounts or adjustments, which have become due; (C) none of the
Merged Companies has any reimbursement, payment or payment rate appeals,
disputes or contested positions pending before any Governmental Entity and, to
the Knowledge of the Company, none are threatened; (D) none of the Merged
Companies has claimed or received reimbursements from Government Programs or
Private Programs in excess of amounts permitted by applicable Healthcare Laws;
and (E) the right of the Merged Companies to receive reimbursements pursuant to
any Government Program or Private Program has not been terminated, rescinded,
suspended or otherwise adversely affected as a result of any Action by a
Governmental Entity or third party payor.

(iv) The Merged Companies, as applicable, have timely filed all cost reports
required to be filed on or prior to the date hereof in accordance with
applicable Government Program requirements. All cost reports submitted by the
Merged Companies to Government Programs have been prepared in all material
respects in accordance with and in compliance with applicable Healthcare Laws
and are complete and accurate in all respects. None of the Merged Companies has
received written (or, to the Knowledge of the Company, oral) notice of any
dispute from any Governmental Entity regarding such cost reports, in each case
other than with respect to adjustments in the ordinary course of business. None
of the Merged Companies has received written (or, to the Knowledge of the
Company, oral) notice of audits or violations with respect to any cost reports,
and to the Knowledge of the Company, no such audits or violations are
threatened.

(v) Neither any Merged Company nor any of their directors, officers or managing
employees has been or is currently suspended, excluded or debarred from
contracting with the United States federal or any state government or from
participating in any Federal Health Care Program (as defined in 42 USC §
1320a-7b(f)) or is subject to an investigation or proceeding by any Governmental
Entity that has resulted in or would reasonably be expected to result in such
suspension, exclusion, or debarment; nor has any Merged Company or any of their
directors, officers or managing employees, received notice of any impending or
potential exclusion or listing. No Merged Company has been subject to sanction
pursuant to 15 U.S.C. § 41 et seq. or 42 U.S.C. § 1320a-7a or 1320a-8, or been
charged with or convicted of a crime described at 42 U.S.C. § 1320a-7b, and no
such sanction or proceeding is pending or, to the Company’s Knowledge,
threatened. To the Knowledge of the Company, no employee of the Merged Companies
nor any independent contractor or vendor has been or is currently suspended,
excluded or debarred from contracting with the United States federal or any
state government or from participating in any Federal Health Care Program (as
defined in 42 USC § 1320a-7b(f)) or is subject to an investigation or proceeding
by any Governmental Entity that has resulted in or would reasonably be expected
to result in such suspension, exclusion, or debarment.

 

33



--------------------------------------------------------------------------------

(vi) Neither any Merged Company nor any of their directors, officers, employees,
contractors or agents, have, solicited, received, paid or offered to pay any
remuneration, directly or indirectly, overtly or covertly, in cash or in kind,
for any referral in violation of any applicable Healthcare Law.

(vii) Except as set forth on Part 3.1(t)(vii) of the Disclosure Schedule, no
Merged Company is or has been since October 31, 2009: (A) a party to a Corporate
Integrity Agreement with the Office of Inspector General of the Department of
Health and Human Services or any other consent decree, judgment, order,
settlement or similar agreement with a Governmental Entity, (B) to the Company’s
Knowledge, the subject of any investigation, program integrity review or audit
conducted by any federal, state or local Governmental Entity, (C) to the
Company’s Knowledge, a defendant or named party in any qui tam/False Claims Act
litigation, (D) subject to any mandatory or discretionary exclusion or
suspension from Federal program participation, or (E) been the subject of any
investigation, program integrity review, audit or survey conducted by any
federal, state or local Governmental Entity that resulted in a finding of any
alleged improper activity or the Merged Company’s receipt of either a notice of
deficiency or other notice of any type of violation of any Healthcare Law. The
Company has made available to Parent true, correct and complete copies of each
survey of the Merged Companies conducted in the preceding three (3) years.

(viii) Except as set forth on Part 3.1(t)(viii) of the Disclosure Schedule, no
Merged Company has: (A) had any security or data breaches compromising or
otherwise involving Protected Health Information, as that term is defined in
HIPAA, that required notification under 45 C.F.R. § 164.406 or 45 C.F.R. §
164.408(b); (B) received any claim or notice alleging or referencing the
investigation of any breach or the improper use, disclosure or access to any
Protected Health Information in its possession, custody or control; (C) has
received any written (or, to the Knowledge of the Company, oral) communication
from any Governmental Entity alleging that any of the Merged Companies are not
in compliance with HIPAA that has not been resolved, and (D) no event has
occurred that required any Merged Company to provide notification to any
Governmental Entity under any state privacy and/or breach notification Laws. The
Merged Companies, as applicable, have established and implemented such policies,
programs, procedures, contracts and systems as are necessary to comply with
HIPAA in all material respects as in effect as of the date hereof.

(ix) Each of the home health agencies of the Merged Companies (the “Agencies”)
enrolled in the Medicare program more than three (3) years prior to the date
hereof and obtained its provider number listed in Part 3.1(t)(ii) of the
Disclosure Schedule more than three (3) years prior to the date hereof. The
related Merged Company has continuously owned and operated the business of such
Agency under such provider numbers for more than three (3) years prior to the
date hereof and there has been no “change in majority ownership” (as defined in
C.F.R. § 424.502) of such Agency under Medicare regulations during such three
(3) year period.

 

34



--------------------------------------------------------------------------------

(x) Except as set forth on Part 3.1(t)(x) of the Disclosure Schedule, (i) none
of the Merged Companies has entered into any joint venture, partnership,
co-ownership or other financial arrangement involving any ownership, lease or
investment interest in or by the Merged Companies with an individual known by it
to be a physician or an immediate family member of a physician; (ii) no
institutional referral source of the Merged Companies maintains an ownership
interest in, or compensation arrangement with, the Merged Companies; and
(iii) no physician who has, or whose immediate family member has, a financial
relationship (as such terms are defined in the Stark Law), with any Merged
Company directly or indirectly makes (or has made) referrals, as that term is
defined in the Stark Law, to any Merged Company or any predecessor business
without complying with an applicable exception from the Stark Law’s referral
prohibition as set forth on Part 3.1(t)(x) of the Disclosure Schedule.

(xi) All employees and independent contractors of the Merged Companies possess
the necessary licenses, certificates and qualifications, as required by
applicable Healthcare Laws, to carry out their respective duties to the Merged
Companies, all of which licenses and certificates are listed on Part 3.1(t)(xi)
of the Disclosure Schedule. No such employee or independent contractor has
(i) had any professional license, Drug Enforcement Agency number (if
applicable), Medicare, Medicaid or TRICARE provider number suspended or revoked,
(ii) been reprimanded, sanctioned or disciplined by any state licensing board or
any Governmental Entity, professional society, hospital, third party payor or
specialty board, or (iii) had a final judgment or settlement without judgment
entered against him or her in connection with a malpractice or similar action.

(xii) The Merged Companies are not relying on any exemption from or deferral of
any Healthcare Laws (other than applicable exceptions from the Stark Law’s
referral prohibition as set forth on Part 3.1(t)(x) of the Disclosure Schedule).

(xiii) For the avoidance of doubt, and without limitation, “material” matters
for purposes of this Section 3.1(t) shall include the following: (i) a
substantial amount of money received by the Merged Companies or any predecessors
from whom the Merged Companies acquired any Medicare or Medicaid provider number
for home health services in excess of the amount due and payable under the
related any Federal Health Care Program (as defined in 42 USC § 1320a-7b(f))
requirements; (ii) a matter that a reasonable person would consider a probable
violation of Law applicable to any Federal Health Care Program (as defined in 42
USC § 1320a-7b(f))for which penalties or exclusion may be authorized; or
(iii) the employment of or contracting with a Person who has been or is
currently suspended, excluded or debarred from contracting with the United
States federal or any state government or from participating in any Federal
Health Care Program (as defined in 42 USC § 1320a-7b(f)).

(u) Miscellaneous.

(i) The Merged Companies do not have any liabilities or obligations of any
nature (whether known or unknown and whether absolute, accrued, contingent or
otherwise) relating to the operation of their respective businesses, as
applicable, that are required under GAAP to be accrued on the face of a balance
sheet, except for (i) current liabilities incurred in the ordinary course of
business, consistent with past practice, since the Balance Sheet Date, not
involving any tort, breach of contract or contingent liability and not
previously paid or discharged, (ii) expenses incurred in connection with the
transactions contemplated by this Agreement, (iii) obligations under (A) Company
Contracts and (B) other agreements that are not Company Contracts and were
entered into by the Merged Companies in the ordinary course of business,
consistent with its past practice, and (iv) liabilities set forth on the Balance
Sheet.

 

35



--------------------------------------------------------------------------------

(ii) Part 3.1(u)(ii) of the Disclosure Schedule contains a list, as of the date
hereof, of the members of the Board of Directors and officers of each Merged
Company.

(iii) Part 3.1(u)(iii) of the Disclosure Schedule contains a list of each bank
or other financial institution in which a Merged Company has an account, safe
deposit box or lock box arrangement, the name of the Merged Company in whose
name such account, box or arrangement is held, the identifying numbers or
symbols of the account, box or arrangement, and the name of each person
authorized to draw thereon or to have access thereto.

(iv) The Merged Companies have made available to Parent true and correct copies
of all cybersecurity policies and procedures maintained by them. Except as set
forth on Part 3.1(u)(v) of the Disclosure Schedule, the Merged Companies are and
have been in compliance with such policies and procedures in all material
respects and no material violations or breaches thereof have occurred.

(v) True and complete copies of all minute books and company records of the
Merged Companies have been made available for inspection by Parent. Such books
and records reflect all transactions in the equity and the current ownership of
the Company and its Subsidiaries, and contain true and complete copies of all
resolutions adopted by the holders of Company Units and the Board of Managers of
the Company.

(v) Disclosure. No representation or warranty in Section 3.1 of this Agreement
and no statement in any related Part of the Disclosure Schedule contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.

(w) Disclaimer of Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN THIS SECTION
3.1, NONE OF THE MERGED COMPANIES OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, SECURITYHOLDERS, AFFILIATES, MANAGERS, MEMBERS, PARTNERS, EMPLOYEES,
CONSULTANTS, AGENTS, COUNSEL OR ADVISORS MAKES OR HAS MADE ANY REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE WHATSOEVER, ORAL OR WRITTEN, EXPRESS OR IMPLIED,
TO PARENT OR ANY OF ITS AFFILIATES OR FINANCING SOURCES. ANY REPRESENTATIONS AND
WARRANTIES NOT SPECIFICALLY SET FORTH IN THIS SECTION 3.1, WHETHER EXPRESS OR
IMPLIED (INCLUDING ANY IMPLIED OR EXPRESS WARRANTY MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSES OR NON-INFRINGEMENT), ARE DISCLAIMED BY THE COMPANY. FOR
AVOIDANCE OF DOUBT AND WITHOUT LIMITING THE FOREGOING, NO REPRESENTATION OR
WARRANTY IS MADE WITH RESPECT TO ANY FINANCIAL PROJECTIONS, THE CONFIDENTIAL
INFORMATION MEMORANDUM DELIVERED TO PARENT OR ANY OF ITS AFFILIATES OR

 

36



--------------------------------------------------------------------------------

FINANCING SOURCES, ANY “MANAGEMENT PRESENTATIONS” OR ACCOMPANYING MATERIALS, OR
ANY “DATA ROOM” OR “VIRTUAL DATA ROOM”. FURTHER, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES
REGARDING THE EXCLUDED ADR RECEIVABLES (INCLUDING THE AMOUNT OR COLLECTABILITY
THEREOF), AND THE PARENT AND MERGER SUB ARE ACQUIRING SUCH EXCLUDED ADR
RECEIVABLES ON AN “AS-IS” BASIS.

Section 3.2 Representations and Warranties of Parent. Parent represents and
warrants to the Company and the Equityholders that each of the statements
contained in this Section 3.2 is true and correct as of the date hereof or such
other date specified therein. Except for the representations and warranties
expressly set forth in this Section 3.2, Parent makes no other representation or
warranty (either express or implied) herein or with respect to the transactions
contemplated by this Agreement.

(a) Due Organization and Good Standing. Merger Sub is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Florida, with all requisite power and authority to own its
properties and to carry on its business as such business is now conducted.
Parent is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware, with all requisite power
and authority to own its properties and to carry on its business as such
business is now conducted.

(b) Authorization and Execution. Each of Parent and Merger Sub has the power and
authority and has taken all required action on its part necessary to permit it
to execute and deliver and to carry out the terms of this Agreement and the
other agreements, instruments and documents of Parent and/or Merger Sub
contemplated hereby. This Agreement has been, and each of such other agreement,
instrument and document to which it or they are parties will be at or prior to
the Closing, duly and validly executed and delivered by Parent and/or Merger
Sub, and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto) this Agreement constitutes, and such other
agreements, instruments and documents, when so executed and delivered will
constitute, the legal, valid and binding obligation of Parent and/or Merger Sub,
enforceable against Parent and/or Merger Sub in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(c) Governmental Filings. No Governmental Filings are required in connection
with the execution, delivery and performance of this Agreement or the other
agreements, instruments or documents contemplated hereby, or the consummation by
any of them of the transactions contemplated hereby or thereby, as applicable,
except (i) the Articles of Merger, (ii) Governmental Filings that become
applicable as a result of matters specifically related to the Company, or
(iii) such other Governmental Filings the failure of which to be obtained or
made would not materially impair the ability of Parent or Merger Sub to
consummate the transactions contemplated hereby.

 

37



--------------------------------------------------------------------------------

(d) No Conflict or Violation. Except as set forth on Part 3.2(d) of Parent’s
Disclosure Schedule, execution, delivery and performance by Parent and Merger
Sub of this Agreement and the other agreements, instruments and documents
contemplated hereby, as applicable, and the consummation by Parent and Merger
Sub of the transactions contemplated hereby and thereby do not (i) assuming all
authorizations, consents and approvals described or referred to in
Section 3.2(c) have been obtained or made, violate any applicable Law or Legal
Requirement to which Parent or Merger Sub are subject, (ii) require a consent,
approval or notification under, conflict with, result in a violation or breach
of, or constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate or cancel any Contract to which Parent
or Merger Sub is a party, or (iii) violate the Organizational Documents of
Parent or Merger Sub, except with respect the foregoing clauses (i) and (ii) as
would not impair the ability of Parent or Merger Sub to consummate the
transactions contemplated hereby.

(e) Legal Proceedings. As of the date of this Agreement, there are no Actions
pending or, to the Knowledge of Parent, threatened which challenge the validity
or enforceability of this Agreement or seek to enjoin or prohibit consummation
of the transactions contemplated hereby. Neither Parent nor Merger Sub is
subject to any judgment, decree, injunction or order of any Governmental Entity
which would materially impair its ability to consummate the transactions
contemplated hereby.

(f) Brokers’ Fees. Neither Parent nor Merger Sub has dealt with any broker,
finder or similar agent with respect to the transactions contemplated by this
Agreement, and none of them is under any obligation to pay any broker’s fee,
finder’s fee, commission or similar amount in connection with the consummation
of the transactions contemplated by this Agreement.

(g) No Reliance. Parent is a sophisticated commercial entity and has conducted
an independent investigation, review and analysis of the assets, business,
condition (financial or otherwise), liabilities, operations and prospects of the
Merged Companies. In making the determination to proceed with the transactions
contemplated by this Agreement and the other agreements, instruments and
documents contemplated hereby, Parent has not relied upon any representations,
warranties, communications or disclosures of any nature other than those
expressly set forth in Sections 3.1 and 3.3. The Company and none of its
directors, officers, shareholders, Affiliates, managers, members, partners,
employees, consultants, agents, counsel or advisors makes or has made any
representation or warranty, express or implied, to Parent or any of its
Affiliates or financing sources (except for the representations and warranties
made by the Company and the Key Unit Holder expressly set forth in Sections 3.1
and 3.3, as applicable), and without limiting the generality of the foregoing,
no representation or warranty is made with respect to any financial projections,
the confidential information memorandum delivered to Parent or any of its
Affiliates or financing sources, any “management presentations” or accompanying
materials, or any “data room” or “virtual data room”.

(h) Solvency. Immediately after the consummation of the Merger (including,
without limitation, after the payment in full of the Merger Consideration), each
Merged Company will be Solvent, except to the extent any failure of each Merged
Company to be solvent results from a breach of the Company’s representations and
warranties.

 

38



--------------------------------------------------------------------------------

(i) Operations of Merger Sub. Since the date of its formation, Merger Sub has
not engaged in any activities other than in connection with or as contemplated
by this Agreement.

(j) Disclaimer of Other Representations and Warranties. EXCEPT AS SPECIFICALLY
SET FORTH IN THIS SECTION 3.2, NEITHER PARENT NOR MERGER SUB OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, SECURITYHOLDERS, AFFILIATES, MANAGERS, MEMBERS,
PARTNERS, EMPLOYEES, CONSULTANTS, AGENTS, COUNSEL OR ADVISORS MAKES OR HAS MADE
ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE WHATSOEVER, ORAL OR
WRITTEN, EXPRESS OR IMPLIED, TO PARENT OR ANY OF ITS AFFILIATES OR FINANCING
SOURCES. ANY REPRESENTATIONS AND WARRANTIES NOT SPECIFICALLY SET FORTH IN THIS
SECTION 3.2 ARE DISCLAIMED BY THE PARENT AND MERGER SUB.

Section 3.3 Representations and Warranties of Key Unit Holder. Except as set
forth on the related Part of the Disclosure Schedule, the Key Unit Holder
represents and warrants to Parent that each of the statements contained in this
Section 3.3 is true and correct as of the date hereof or such other date
specified therein. Except for the representations and warranties expressly set
forth in this Section 3.3, the Key Unit Holder makes no other representation or
warranty (either express or implied) herein or with respect to the transactions
contemplated by this Agreement.

(a) Due Organization and Good Standing. The Key Unit Holder is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware, with all requisite power and authority to own
its properties and to carry on its business as such business is now conducted.

(b) Authorization and Execution. The Key Unit Holder has the power and authority
and has taken all required action on its part necessary to permit it to execute
and deliver and to carry out the terms of this Agreement. This Agreement has
been duly and validly executed and delivered by the Key Unit Holder, and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes the legal, valid and binding
obligation of the Key Unit Holder, enforceable against the Key Unit Holder in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

(c) Governmental Filings. No Governmental Filings are required in connection
with the Key Unit Holder’s execution, delivery and performance of this Agreement
or the other agreements, instruments or documents contemplated hereby, or the
consummation by it of the transactions contemplated hereby or thereby, as
applicable.

 

39



--------------------------------------------------------------------------------

(d) No Conflict or Violation. The execution, delivery and performance by the Key
Unit Holder of this Agreement, and the consummation by the Key Unit Holder of
the transactions contemplated hereby and thereby do not (i) violate any
applicable Law or Legal Requirement to which the Key Unit Holder is subject,
(ii) require a consent, approval or notification under, conflict with, result in
a violation or breach of, or constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate or
cancel any Contract to which the Key Unit Holder is a party, or (iii) violate
the Organizational Documents of the Key Unit Holder.

(e) Legal Proceedings. As of the date of this Agreement, there are no Actions
pending against the Key Unit Holder or, to the Knowledge of the Key Unit Holder,
threatened against the Key Unit Holder which challenge the validity or
enforceability of this Agreement or seek to enjoin or prohibit consummation of
the transactions contemplated hereby. The Key Unit Holder is subject to any
judgment, decree, injunction or order of any Governmental Entity which would
materially impair its ability to consummate the transactions contemplated
hereby.

(f) Brokers’ Fees. Except as set forth on Part 3.1(p) of the Disclosure
Schedule, the Key Unit Holder has not dealt with any broker, finder or similar
agent with respect to the transactions contemplated by this Agreement, and it is
not under any obligation to pay any broker’s fee, finder’s fee, commission or
similar amount in connection with the consummation of the transactions
contemplated by this Agreement.

(g) Ownership. The Key Unit Holder is the lawful record and beneficial owner of
the Company Units set forth opposite its name on Part 3.1(d)(i) of the
Disclosure Schedule and has good and marketable title to such Company Units,
free and clear of any Encumbrances, warrants, options, calls, commitments,
proxies, and voting agreements, and with no restriction on the voting rights and
other incidents of record and beneficial ownership pertaining thereto, other
than as set forth in the Company Operating Agreement, which will be terminated
at the Closing.

(h) Disclaimer of Other Representations and Warranties. EXCEPT AS SPECIFICALLY
SET FORTH IN THIS SECTION 3.3, NEITHER THE KEY UNIT HOLDER OR ANY OF ITS
DIRECTORS, OFFICERS, SECURITYHOLDERS, AFFILIATES, MANAGERS, MEMBERS, PARTNERS,
EMPLOYEES, CONSULTANTS, AGENTS, COUNSEL OR ADVISORS MAKES OR HAS MADE ANY
REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE WHATSOEVER, ORAL OR WRITTEN,
EXPRESS OR IMPLIED, TO COMPANY OR ANY OF ITS AFFILIATES. ANY REPRESENTATIONS AND
WARRANTIES NOT SPECIFICALLY SET FORTH IN THIS SECTION 3.3 ARE DISCLAIMED BY THE
KEY UNIT HOLDER.

ARTICLE IV

COVENANTS

Section 4.1 Conduct of the Merged Companies’ Businesses.

(a) During the period from the date of this Agreement until the earlier of the
Closing or the termination of this Agreement, except as required by applicable
Law or Legal Requirement, set forth on Part 4.1 of the Disclosure Schedule,
required by this Agreement or consented to by Parent in writing (which consent
shall not be unreasonably withheld or delayed), the Company shall, and shall
cause each other Merged Company to:

 

40



--------------------------------------------------------------------------------

(i) conduct its business and operations in the ordinary course of business
consistent with past practice and in accordance with applicable Law and Legal
Requirements in all material respects, except as expressly contemplated by this
Agreement; and

(ii) maintain its legal existence.

(b) During the period from the date of this Agreement until the earlier of the
Closing or the termination of this Agreement, except as required by applicable
Law or Legal Requirements, set forth on Part 4.1 of the Disclosure Schedule,
required by this Agreement or consented to by Parent in writing (which consent
shall not be unreasonably withheld or delayed), the Company shall not, and shall
not permit any other Merged Company to:

(i) effect any amendment to or change its Organizational Documents in any
respect;

(ii) make any non-cash dividend or distribution on the Company Units, or, except
as required by the terms of existing Company Units, issue, repurchase or redeem
any equity interests or any options, warrants, convertible or exchangeable
securities or other rights to acquire equity interests of any such Merged
Company;

(iii) except in the ordinary course of business consistent with past practice
(including ordinary course borrowings under revolving lines of credit, which are
expressly permitted hereby), issue any note, bond, or other debt security, or
create, incur, assume or guarantee any Indebtedness or any capitalized lease
obligation;

(iv) except in the ordinary course of business consistent with past practice,
accelerate, terminate, modify or cancel any material right under any Company
Contract;

(v) except in the ordinary course of business consistent with past practice,
sell, lease, transfer or otherwise dispose of any of the material property or
assets of such Merged Company;

(vi) except in the ordinary course of business consistent with past practice,
cancel, compromise or settle any material claim, or intentionally waive or
release any material rights, of such Merged Company;

(vii) make any increase in the cash compensation of any employee, other than
salary raises and other changes in compensation in the ordinary course of
business consistent with past practice and any payments to employees from the
Merger Consideration;

(viii) make any material change to any Benefit Plan;

(ix) subject to any Encumbrance any of the properties or assets of the Merged
Companies, except for Permitted Encumbrances;

(x) make any changes to its accounting methods or principles, other than as may
be required by Law, Legal Requirements or GAAP;

 

41



--------------------------------------------------------------------------------

(xi) make any change to any Tax election, other than as required by Law or Legal
Requirements or in the ordinary course of business consistent with past
practice, or settle or compromise any liability relating to Taxes with a taxing
authority;

(xii) acquire any corporation, partnership or other business organization or
division thereof or collection of assets constituting all or substantially all
of a business or business unit, whether by merger or consolidation, purchase of
substantial assets or equity interests or any other manner;

(xiii) adopt a complete or partial plan of liquidation or resolutions
authorizing or providing for such a liquidation or dissolution, consolidation,
recapitalization, reorganization or bankruptcy, or make a general assignment for
the benefit of creditors;

(xiv) make any material change in its customs or practices regarding cash
management, collection of accounts receivable, payments of accounts payable, or
cash distributions; or

(xv) agree or otherwise commit to take any of the actions prohibited by the
foregoing clauses (i) through (xiv).

(c) Notwithstanding anything to the contrary herein, the Company may distribute
to the Equityholders, by distribution or otherwise, all or any cash and cash
equivalents of the Company and the Subsidiaries prior to the Closing.

Section 4.2 Employment Matters.

(a) Subject to Section 4.2(b), Parent presently intends for the Surviving
Company to honor the Benefit Plans and employment agreements of the Surviving
Company; provided, however, for the avoidance of doubt, (i) Parent reserves the
right to cause the Surviving Company to terminate the employment of any “at
will” employee at any time, with or without cause, and to exercise all
termination rights available to it under any employment agreement, and
(ii) should a background check or drug screen regarding any employee of the
Surviving Company (regardless of whether such background check or drug screen is
conducted before or after the Closing Date) indicate that he or she has been
excluded from participation under any Government Program or would for some other
reason not be qualified for employment by Parent under its existing policies or
applicable Law, Parent, in its sole discretion, shall have the option to cause
the Surviving Company to terminate the employment of such employee. With the
exception of any payments or liabilities associated with the termination of the
Conversion Award Agreements and the Phantom Unit Agreements, which payments are
being made pursuant to Section 2.4(a)(v) hereof and which other liabilities, if
any, are being accounted for as a liability in the computation of Closing
Working Capital, the Surviving Company shall be solely responsible for all
liabilities relating to the amendment, termination or alleged termination of any
Benefit Plan occurring at or following the Closing (and no liability or
obligation related thereto shall be accounted for as a liability in computing
the Closing Working Capital). In addition, the Surviving Company shall be solely
responsible for all severance obligations relating to the termination of any
employees at or following the Closing (and no liability or obligation related
thereto shall be accounted for as a liability in computing the Closing Working
Capital);

 

42



--------------------------------------------------------------------------------

provided, however, it is understood and agreed that, in the event any such
employees are offered continued employment by the Surviving Company at the
Closing on substantially the same terms and conditions and such employees elect
to decline such continued employment, any severance obligations relating to the
termination of their employment shall be accounted for as a liability in
computing the Closing Working Capital. In addition, it is understood and agreed
that all Sales Bonus Payments are being paid at Closing out of the Merger
Consideration.

(b) During the period commencing at the Closing and ending on the date which is
twelve (12) months after the Closing (or if earlier, the date of the employee’s
termination of employment with the Merged Company), Parent shall and shall cause
each Merged Company to provide each employee who remains employed immediately
after the Closing (each, a “Continuing Employee”) with: (i) base salary or
hourly wages which are no less than the base salary or hourly wages provided by
such Merged Company immediately prior to the Closing; (ii) target bonus
opportunities (excluding equity-based compensation), if any, which are no less
than the target bonus opportunities (excluding equity-based compensation)
provided by such Merged Company immediately prior to the Closing;
(iii) retirement and welfare benefits that are no less favorable in the
aggregate than those provided by such Merged Company immediately prior to the
Closing; and (iv) severance benefits that are no less favorable than the
practice, plan or policy in effect for such Continuing Employee immediately
prior to the Closing; provided, however, Parent and the Merged Companies’
obligations hereunder (x) are expressly subject to and conditioned upon the
related Continuing Employee executing and delivering to Parent, prior to the
Closing, Parent’s standard protective covenants agreement required for similarly
situated employees, and (y) shall terminate with respect to any Continuing
Employee if he or she ceases to be employed by the Merged Companies.

(c) The provisions of this Agreement are for the benefit of the parties hereto,
and no employee of any Merged Company shall have any rights hereunder. Nothing
herein expressed or implied shall be deemed an amendment of any Benefit Plan or
otherwise confer upon any employee of any Merged Company, or any legal
representatives or beneficiaries thereof, any rights or remedies, including any
right to employment or continued employment for any specified period or to be
covered under or by any employee benefit plan or arrangement, or shall cause the
employment status of any employee to be other than terminable at-will.

Section 4.3 Publicity.

(a) Prior to the Closing and except as provided in Section 4.3(b), no party
shall (or permit any Affiliate or any agent or representative thereof to) issue
a press release or make any other public announcement concerning the
transactions contemplated by this Agreement without the prior written consent of
the Agent, the Company and Parent, except as such release or announcement may be
required by Law or the rules or regulations of the United States or foreign
securities exchange, in which case the party required to make the release or
announcement shall allow each of the other parties reasonable time to comment on
such release or announcement in advance of such issuance. After the Closing, no
press releases related to this Agreement and the transactions contemplated
herein, or other announcements to the employees, patients/payors or suppliers of
the Merged Companies, will be issued without the approval of the Parent (which
approval, in each case, shall not be unreasonably withheld, conditioned or
delayed); provided, however, Parent shall first permit Agent a reasonable
opportunity to review and comment on the press release proposed to be issued by
Parent upon consummation of the Closing.

 

43



--------------------------------------------------------------------------------

(b) Upon execution of this Agreement, the Parties have agreed that a mutually
agreeable public announcement will be made.

Section 4.4 Confidentiality. Any information regarding the Merged Companies
heretofore or hereafter obtained from the Merged Companies by Parent and Merger
Sub shall be subject to the terms of the of the Nondisclosure Agreement dated as
of June 15, 2015, by and among Amedisys and the Company (the “Nondisclosure
Agreement”), and such information shall be held by Parent and Merger Sub in
accordance with the terms of the Nondisclosure Agreement, which shall continue
in full force and effect.

Section 4.5 Access to Information. Subject to Section 4.4, during the period
from the date of this Agreement to the Closing Date, if reasonably requested by
Parent, the Company shall, and shall cause each other Merged Company to, afford
the officers, directors, employees and other agents of Parent reasonable access
during normal business hours to the properties, books and records, offices and
other facilities, and employees of the Merged Companies. Any such access shall
be managed by and conducted through those representatives identified by the
Company, and shall be subject to such additional limitations as the Company may
reasonably require to prevent disclosure of the transactions contemplated
hereby, the disruption of the business of the Merged Companies and/or the
disclosure of any confidential or legally privileged information. Without the
prior written consent of the Company, Parent shall not contact any referral
source, patient, customer, dealer, distributor, vendor, supplier, insurer or
service provider of any Merged Company concerning such Merged Company or the
transactions contemplated hereby. Notwithstanding anything to the contrary set
forth in this Agreement, the Company shall not be required to disclose to Parent
or any agent or representative thereof any (a) information relating to the
pending sale process being conducted by the Merged Company, except as expressly
required by Section 4.12 with respect to offers or proposals received after the
date of this Agreement, or (b) information if doing so would violate any Company
Contract, Law or Legal Requirement or which would result in a loss of the
ability to successfully assert a claim of privilege (including without
limitation, the attorney-client and work product privileges), it being
understood that the Company shall make reasonable efforts, through redaction or
otherwise, to maximize the delivery of information hereunder. Subject to
Section 4.18, no information obtained by Parent pursuant to this Section 4.5 or
otherwise shall be deemed to amend or supplement the Disclosure Schedule, to
prevent or cure any breach of warranty, or breach of covenant, or to otherwise
limit or affect any rights of the Buyer Indemnitees under Article VII.

Section 4.6 Filings and Authorizations, Including AHCA Filings.

(a) Each of Parent and the Company shall promptly make or cause to be made any
and all required filings with AHCA or other Governmental Entities for the change
of ownership of the Permits issued to the Merged Companies by AHCA or such other
Governmental Entities. If not filed prior to the date hereof and subject to the
Company’s timely provision of all required supporting documentation and other
information reasonably available to the Company, Parent shall file a complete
application for licensure / change of ownership, on the form prescribed by AHCA
(and together with all supporting documents and other information

 

44



--------------------------------------------------------------------------------

required to be filed therewith), with AHCA in accordance with applicable Law no
later than five (5) Business Days after the date of this Agreement, and in such
application shall specify December 31, 2015 as the proposed effective date for
the change of ownership (such date, the “AHCA CHOW Date”).

(b) The parties agree to cooperate fully and promptly respond to any inquiries
or investigations initiated by AHCA or such other Governmental Entities in
connection with any such filings. Without limiting the generality of the
foregoing, Parent shall use commercially reasonable efforts to respond to any
request by AHCA or such other Governmental Entities for additional or omitted
information promptly. The Company shall deliver to Parent at or prior to the
Closing all such documents as Parent may reasonably request to obtain Federal
approval of the change of ownership of the Merged Companies contemplated by this
Agreement.

(c) Promptly following the parties’ execution and delivery of this Agreement,
the Merged Companies will give any notices to third parties and will, from the
date of this Agreement until the Closing, use commercially reasonable efforts to
obtain any third party consents referred to in Part 3.1(c)(2) of the Disclosure
Schedule.

(d) The Company, on the one hand, and Parent, on the other hand, shall, and
shall cause their Affiliates to, promptly file or cause to be filed all other
necessary Governmental Filings, including those referred to in Part 3.1(c)(1) of
the Disclosure Schedule.

(e) Each of Parent and the Company agree to cooperate with and promptly to
consult with the other party or its counsel with respect to any filing with any
Governmental Entity and shall use their commercially reasonable efforts to
obtain the consents, approvals, waivers or other authorizations from
Governmental Entities, including without limitation, any approvals required from
AHCA by the AHCA CHOW Date. Parent shall promptly, and in any event within three
(3) Business Days, notify the Agent of the satisfaction of the condition set
forth in Section 5.1(d).

Section 4.7 Closing Efforts. Upon the terms and subject to the conditions herein
provided, except as otherwise provided in this Agreement, and without limiting
the obligations of the parties under Section 4.6, each of the parties hereto
agrees to act in good faith and use reasonable efforts to take or cause to be
taken all actions, to do or cause to be done and to assist and cooperate with
the other party hereto in doing all things necessary, proper or advisable under
applicable Laws and Legal Requirements to satisfy the conditions specified in
this Agreement necessary to consummate the transactions contemplated hereby.
Without limitation of the foregoing, Parent shall use commercially reasonable
efforts to assist the Company in satisfying the condition to closing set forth
in Section 5.1(m), including, without limitation, diligently requesting that the
applicable accrediting bodies survey the particular agency locations of the
Merged Companies as soon as possible following the date hereof. For avoidance of
doubt and without otherwise limiting or expanding the foregoing, neither the
Company nor any of its Affiliates shall be obligated to make any payments or
otherwise pay any consideration to any third party to obtain any applicable
consent, waiver or approval, unless the payment of such consideration is
required by applicable Law or the terms of the applicable Contract.

 

45



--------------------------------------------------------------------------------

Section 4.8 Compliance with Employment Laws. On and after the Closing Date,
Parent and the Surviving Company shall comply with all applicable Laws requiring
notice to employees in the event of a plant closing, layoff, discharge,
termination, relocation or reassignment of employees. For the avoidance of
doubt, Parent and the Surviving Company shall be responsible for notices,
payments or other obligations due to any employees, and all notices, payments,
fines or assessments due to any Governmental Entity pursuant to any applicable
federal, state or local Laws, common law, rule or regulation with respect to the
employment, discharge, layoff, termination, relocation or reassignment of any
employees of the Merged Companies by the Surviving Company occurring or accruing
at or after the Closing, including but not limited to foreign, state or local
Laws and any rules or regulations as have been issued in connection with the
foregoing.

Section 4.9 Further Assurances. On and after the Closing Date, the Company, the
Agent, and Parent shall, and Parent shall cause Merger Sub to, cooperate and use
all of their respective commercially reasonable efforts to take or cause to be
taken all appropriate actions and do, or cause to be done, all things necessary
or appropriate to consummate and make effective the transactions contemplated
hereby, including the execution of any additional documents or instruments of
any kind, the transfer of assets or property, the obtaining of consents which
may be reasonably necessary or appropriate to carry out any of the provisions
hereof and the taking of all such other actions as such party may reasonably be
requested to take by the other party hereto from time to time, consistent with
the terms of this Agreement and the other agreements, instruments and documents
contemplated hereby, in order to effectuate the provisions and purposes hereof
and thereof and the transactions contemplated hereby and thereby.

Section 4.10 Parent’s Obligations. If the Closing occurs, and subject to
Section 4.17(i), Parent shall be liable for all obligations of the Merged
Companies under Section 4.11. The Agent and the Equityholders shall not be
required to make any demand upon, or to pursue or exhaust any right or remedy
against, the Surviving Company prior to exercising their rights under this
Section 4.10, and no delay or omission on the part of the Agent or the
Equityholders in exercising rights hereunder shall operate as a waiver or
relinquishment of such rights or remedies. To the extent anything herein could
be deemed to be a guarantee or suretyship by Parent, Parent hereby waives any
and all defenses available to a guarantor or surety (other than the defense that
the obligation has been satisfied).

Section 4.11 Indemnification and Exculpation.

(a) All rights to indemnification and exculpation (including the advancement of
expenses) from liabilities for acts or omissions occurring at or prior to the
Closing existing as of the Closing Date in favor of the current or former
members of the Board of Managers and officers of the Merged Companies (the
“Indemnified Persons”), as provided in their respective Organizational Documents
or any indemnification or employment agreements of the Merged Companies and
pursuant to applicable Law, shall survive the Closing for a period of six
(6) years, and, following the Closing, Parent agrees to cause the Merged
Companies to comply with and honor any such rights to indemnification,
exculpation and advancement; provided, that if any claims are asserted or made
within such period, all rights to indemnification and exculpation (and to
advancement of expenses) hereunder in respect of any such claims shall continue,
without diminution, until disposition of any and all such claims.

 

46



--------------------------------------------------------------------------------

(b) An Indemnified Person shall notify the applicable Merged Company of the
existence of any threatened or actual claim, action, suit, proceeding or
investigation, whether civil, criminal or administrative (each, a “Proceeding”)
for which such Indemnified Person is entitled to indemnification hereunder as
promptly as reasonably practicable after such Indemnified Person learns of such
Proceeding; provided, that the failure to so notify shall not affect the
obligations of Parent or the Surviving Company under this Section 4.11 except to
the extent such failure to notify actually prejudices the Merged Company. The
Merged Company, at its expense, shall have the right to control the defense of
the Proceeding with counsel selected by the Merged Company and reasonably
acceptable to the Indemnified Person. The Parent and the Surviving Company shall
cause the Merged Company to cooperate fully with the Indemnified Person, and the
Indemnified Person shall cooperate fully with the Merged Company, in connection
with the defense of any Proceeding. No settlement of a Proceeding may be made by
the Merged Company without the Indemnified Person’s consent, except for a
settlement which requires no more than a monetary payment for which the
Indemnified Person is fully indemnified and which does not require the admission
of liability. No settlement of a Proceeding may be made by an Indemnified Person
without the consent of the Merged Company (such consent not to be unreasonably
withheld, delayed or conditioned).

(c) Prior to the Closing, Parent shall, by causing the Merged Companies to be
added to the directors’ and officers’ liability insurance policy of Amedisys
effective as of the Effective Time, obtain extended reporting coverage
thereunder for the Merged Companies in the form and on terms reasonably
acceptable to the Agent so that the Indemnified Persons shall be covered for a
period of six (6) years after the Closing under the terms of such policy; the
cost of such extended reporting coverage to be paid by Parent (and not included
in the Closing Working Capital).

(d) The provisions of this Section 4.11 are intended to be for the benefit of,
and enforceable by, each Indemnified Person and such Indemnified Person’s
estate, heirs and representatives, and nothing herein shall affect any
indemnification rights that any Indemnified Person or such Indemnified Person’s
estate, heirs and representatives may have under a Merged Company’s
Organizational Documents.

(e) In the event that after the Closing Date, Parent or the Surviving Company or
their respective successor(s) or assign(s) (i) consolidates with or merges into
any other Person and shall not be the continuing or surviving corporation or
entity in such consolidation or merger, or (ii) transfers, directly or
indirectly, all or substantially all of its properties and assets or the equity
ownership interests of any Merged Company to any Person, then, and in each case,
proper provision shall be made so that the successor(s), assign(s) and
transferee(s) of such Person, as the case may be, honor the indemnification and
other obligations set forth in this Section 4.11.

 

47



--------------------------------------------------------------------------------

Section 4.12 Exclusivity. From the date of this Agreement until the Closing Date
or the earlier termination of this Agreement, none of the Key Unit Holder, the
Company, the other Merged Companies, nor any of their respective Affiliates,
employees, officers, directors, members, managers, advisors, agents or other
representatives shall, directly or indirectly, initiate with, solicit from,
encourage or respond to (including by way of furnishing non-public information
or assistance), or enter into discussions or negotiations of any type, directly
or indirectly, or enter into a confidentiality agreement, letter of intent or
purchase agreement, merger agreement or other similar agreement with, any Person
other than Parent and its Affiliates and advisors with respect to the
acquisition of the business of the Merged Companies, pursuant to a sale of
stock, merger, consolidation or other business combination involving the Merged
Companies, or a sale of all or a material portion of the assets of the Merged
Companies. If, from the date of this Agreement until the Closing Date or the
earlier termination of this Agreement, the Company or any of the other Persons
referenced above receives an offer or proposal relating to any acquisition of
the business of the Merged Companies, such Person shall notify Parent of the
receipt of such offer, the terms of the offer, and the identity of the offeror.

Section 4.13 Books and Records. From and after the Closing, Parent will cause
the Merged Companies to maintain a reasonable records retention policy. After
the Closing, the Agent and its accountants, lawyers and representatives shall be
entitled, upon reasonable advance written notice, to have access to and to make
copies (at Agent’s expense) of the pre-Closing books and records of the Merged
Companies for any purpose relating to the Equityholders’ ownership of the Merged
Companies prior to the Closing, including, without limitation, the preparation
of Tax Returns. In the event of any litigation or threatened litigation between
the parties relating to this Agreement or the transactions contemplated hereby,
the covenants contained in this Section 4.13 shall not be considered a waiver by
any party of any right to assert the attorney-client privilege.

Section 4.14 Certain Tax Matters.

(a) For Income Tax purposes, the Merger shall be treated pursuant to IRS Revenue
Ruling 99-6, I.R.B. 1999-6 (situation 2), as (i) a sale of all of the Company
Units by the Equityholders (resulting in a termination of the Company as a
partnership pursuant to Section 708(b)(1) of the Code (and any comparable
provision of other Tax Law) as of the end of the Closing Date), and (ii) an
acquisition by Parent of all of the Company’s assets in exchange for the Merger
Consideration (as adjusted, and taking into account other items treated as
purchase price for Income Tax purposes). The Agent shall control and file, or
cause to be filed (as a Company Expense), the final partnership Income Tax
Return for the Company and the 2015 Income Tax Returns for Hi-Tech Care, Inc.
and Infinity Home Care Acquisition Corp.; provided, however, the Agent shall
provide each such proposed Income Tax Return to Parent for its review and
comment no less than thirty (30) days prior to the filing date thereof and the
Agent shall reasonably consider all comments thereon. The parties agree that all
deductions relating to the payment of the Indebtedness, Company Expenses, Sale
Bonus Payments and payments to the holders of the Company Phantom Units accrue
on the Closing Date and shall be reported on the final Income Tax Return for the
Company as a partnership (for the year ending on the Closing Date). The parties
agree that they will file all Tax Returns in accordance with the foregoing, and
not take any position inconsistent therewith in any Action by a taxing
authority.

 

48



--------------------------------------------------------------------------------

(b) The Agent shall control and prepare, or cause to be prepared (as a Company
Expense), for the review and approval of Parent (such approval not to be
unreasonably withheld, conditioned or delayed), the allocation of the purchase
price for Income Tax purposes among the assets of the Company (including the
assets of any Subsidiary that is treated as an entity that is disregarded as
separate from the Company for Income Tax purposes), including for purposes of
Sections 751 and 1060 of the Code (and any comparable provision of other Tax
Law). Within sixty (60) days after the Closing Date, the Agent will deliver to
Parent a statement (the “Allocation Statement”) setting forth such allocation
for Parent’s review and approval (such approval not to be unreasonably withheld,
conditioned or delayed). The parties agree that they will file all Tax Returns
in accordance with the Allocation Statement as finally approved by Parent and
the Agent (including, in the case of Parent, IRS Form 8594), and not take any
position inconsistent therewith in any Action by a taxing authority.

Section 4.15 Release by Equityholders. Effective as of the Closing, each of the
Equityholders releases the Company, its successors and assigns, and its
Affiliates, members, managers, directors, and officers from any claim, demand,
lien, liability, debt, right, set-off, trespass, tort, wrong, covenant, action,
suit, expense, damage, judgment, order and liability of whatever kind or nature,
in law or in equity, under contract, in tort, by statute or otherwise, whether
known or unknown, vested or contingent, suspected or unsuspected, and whether or
not concealed or hidden, that were or could have been asserted in any suit,
arbitration or mediation, in any jurisdiction, state, federal or otherwise,
under any law, state, federal or otherwise, in each case arising out of or
relating to, in whole or in part, Equityholder’s ownership of Company Units and
status as a member of the Company.

Section 4.16 Payment and Performance Guarantee by Amedisys. Amedisys hereby
absolutely, unconditionally and irrevocably guarantees, as a primary obligor and
not merely a surety, to the Company and the Equityholders (i) the performance of
all obligations of Parent under this Agreement to the extent such obligations
are to be performed prior to or at the Closing and (ii) the due and punctual
payment by Parent of all payments of Merger Consideration owing by Parent
pursuant to Sections 2.4 and 2.7 of the Agreement (clauses (i) and
(ii) collectively, the “Guaranteed Obligations”). The guarantee by Amedisys set
forth in clause (i) above shall terminate following consummation of the Closing.
The guarantee by Amedisys set forth in this Section 4.16 shall continue to be
effective or be reinstated, as the case may be, if at any time any payment or
performance of the Guaranteed Obligations is rescinded or must otherwise be
returned by the Equityholders upon the insolvency, bankruptcy or reorganization
of Amedisys or otherwise, all as though such payment had not been made. This is
a guarantee of payment and performance, as applicable, and not of collection
only. The Agent and the Equityholders shall not be required to make any demand
upon, or to pursue or exhaust any right or remedy against, the Parent prior to
exercising their rights under this Section 4.16, and no delay or omission on the
part of the Agent or the Equityholders in exercising rights hereunder shall
operate as a waiver or relinquishment of such rights or remedies.

Section 4.17 Additional Covenants.

(a) Termination of Conversion Award Agreements and Phantom Unit Agreements. At
or prior to the Closing, the Company shall cause the Conversion Award Agreements
and Phantom Unit Agreements to be terminated, effective upon consummation of the
Closing, which termination will not affect the rights of the holders of the
Company Phantom Units to receive payment of the portion of the Merger
Consideration owing to them hereunder. For the avoidance of doubt, all taxes
owing by the Company in connection with the payments of

 

49



--------------------------------------------------------------------------------

the Sale Bonus Payments and the payments to the holders of the Company Phantom
Units to be made hereunder shall be accounted for as a liability in the
computation of Closing Working Capital. The Company shall provide evidence of
its compliance with the terms of this Section 4.17(a) to Parent at or prior to
the Closing.

(b) Payment of Indebtedness. At the Closing, the Merged Companies shall pay all
Indebtedness of the Merged Companies in full (excluding the AW Obligations),
including all fees relating to the payment thereof, to the extent not paid or
payable by Parent pursuant to Section 2.4(a)(i).

(c) Financial Statements. From the date hereof until the Closing Date, the
Company shall provide monthly consolidated financial statements for the Merged
Companies and year-to-date consolidated financial statements for the Merged
Companies, prepared in accordance with GAAP consistent with the Merged
Companies’ past practices, no later than thirty (30) days after the end of each
month, together with the related trial account balances and such other financial
information as may be reasonably requested by Parent.

(d) Maintenance of Insurance. The Company shall cause the Merged Companies to
maintain insurance coverage for the Merged Companies through the Closing Date no
less favorable than the insurance coverages for them in effect as of the date
hereof.

(e) Employees and Integration. From the date hereof to the Closing Date, subject
to Section 4.5, the Company shall cause the Merged Companies to provide Parent
the opportunity reasonably requested by it to contact and have access to the
employees of the Merged Companies for pre-Closing introductions and training
sessions. Prior to the Closing, subject to Section 4.5, the Company agrees to
cause the Merged Companies to provide to Parent information and access
reasonably requested by it necessary to proceed with its pre-Closing integration
processes. The Company agrees to cause the Merged Companies to use commercially
reasonable methods to assist Parent in the transfer of data from the networks of
the Merged Companies to Parent’s network, provided that Parent has executed any
instruments necessary to ensure that such transfer complies with HIPAA and other
Legal Requirements governing the transfer or sharing of confidential patient
information. The Company shall, at least three (3) Business Days prior to the
Closing, provide Parent with an updated true and correct list of (i) the name,
state of residence, title, employer, length of service, hourly pay rate and
annualized pay rate, fixed bonuses, and discretionary bonuses of each officer,
employee or independent contractor of the Merged Companies employed or engaged
by any of the Merged Companies as of December 18, 2015, and (ii) any other form
of compensation (other than salary, bonuses or customary benefits) paid or
payable by any of the Merged Companies to each such officer, employee or
independent contractor for the most recent fiscal year.

(f) Drag-Along Rights. Promptly following the parties’ execution and delivery of
this Agreement, the Key Unit Holder and the Board of Directors of the Company
shall exercise their “drag-along” rights in accordance with Section 7.4 of the
Company Operating Agreement in furtherance of the transactions contemplated
hereby.

 

50



--------------------------------------------------------------------------------

(g) AW Obligations. Upon any AW Obligations becoming due and payable, Parent and
Agent hereby agree to deliver joint written instructions to the Escrow Agent
directing it to pay such AW Obligations from the AW Escrow Amount. Subject to
any such payments by the Escrow Agent from the AW Escrow Amount, the AW Escrow
Amount shall remain in escrow until all potential Earn-Out Payment obligations
owing by the Merged Companies under the AW Stock Purchase Agreement shall have
been satisfied. In the event any portion of the AW Escrow Amount remains in
escrow following the satisfaction in full of all such payment obligations by the
Merged Companies, such portion shall be distributed to the Agent for the account
and benefit of the Equityholders. Parent and Agent hereby agree to timely cause
joint written instructions to be delivered to the Escrow Agent consistent with
the terms herein. If the amount of the AW Obligations exceed the AW Escrow
Amount, the Equityholders, severally based on their respective pro rata shares
of the Escrow Fund as set forth on the Distribution Schedule, shall promptly
reimburse Parent for such excess following demand by Parent, which demand shall
include documentation substantiating such excess. The Key Unit Holder shall
promptly pay on demand from Parent any amounts due from the Equityholders
pursuant to the foregoing sentence that are not funded by the Equityholders
within 30 days after Parent’s demand.

(h) Bank Accounts. At least three (3) Business Days prior to the Closing, the
Company shall deliver to Parent all documentation required to change
authorizations for the accounts identified on Part 3.1(u)(iv) of the Disclosure
Schedule to the individuals designated by Parent, with such documentation to be
held in escrow by Parent and not released until the Closing.

(i) Joinder to Amedisys Credit Facility. Notwithstanding anything to the
contrary in this Agreement, neither Parent nor Amedisys shall be liable for any
of the obligations of the Merged Companies after Closing under Sections 4.10 and
7.3 unless and until such Merged Companies have been made Loan Parties (as
defined in the Amedisys Credit Facility) to that certain Credit Agreement, dated
as of August 28, 2015, to which Amedisys, Amedisys Holding, L.L.C., certain
subsidiaries of Amedisys, Bank of America, N.A., as administrative agent, and
certain lenders are party thereto (the “Amedisys Credit Facility”) by executing
a joinder thereto. Amedisys hereby covenants and agrees to use commercially
reasonable efforts to cause the Merged Companies to be made Loan Parties to the
Amedisys Credit Facility within thirty (30) days following the Closing;
provided, however, Amedisys hereby covenants and agrees that, in any event, the
Merged Parties shall be made Loan Parties to the Amedisys Credit Facility within
sixty (60) days following the Closing and Amedisys and Parent shall become
liable for the obligations of the Merged Companies after Closing under Sections
4.10 and 7.3 no later than such sixtieth (60th) day.

(j) Angel Watch 338(h)(10) Election. The Company shall coordinate with Parent in
scheduling the consummation of the Final Closing (as defined in the AW Stock
Purchase Agreement). In the event of the consummation of the Final Closing prior
to, contemporaneously with, or promptly following the Closing hereunder, the
Company shall, upon the request of Parent, (i) cause Infinity Home Care of
Jacksonville, LLC to exercise the right to make an election under
Section 338(h)(10) or Section 336(e) of the Code (and any corresponding election
under state, local and foreign Tax Law) with respect to the purchase and sale of
the Shares (as defined in the AW Stock Purchase Agreement), as contemplated by
Section 7.1 of the AW Stock Purchase Agreement, (ii) use commercially reasonable
efforts to cause AW and each

 

51



--------------------------------------------------------------------------------

Seller (as defined in the AW Stock Purchase Agreement) to join in such election,
(iii) use commercially reasonable efforts to cause each Seller to otherwise
comply with its obligations under Section 7.1 of the AW Stock Purchase
Agreement, and (iv) use commercially reasonable efforts to deliver to Parent, no
later than the Closing, an executed copy of Form 8023, Elections Under
Section 338 for Corporations Making Qualified Stock Purchases (or its equivalent
under Section 336(e)), for such election.

(k) Due Diligence Findings. The Company acknowledges that on or about
October 26, 2015, Parent provided the Company with a copy of the preliminary
draft report of the third party medical record review performed for Parent in
connection with this transaction. The Company is undertaking a review of the
preliminary findings in the report and, no later than December 15, 2015, the
Company shall make any adjustments or refunds necessary to address any verified
findings of overpayments following the Company’s review of the report, to the
reasonable satisfaction of Parent. No later than December 15, 2015, the Company
shall provide Parent with the results of its review of the preliminary findings
in the report and evidence of any adjustments or refunds made in connection with
any verified findings of overpayments contained therein, in each case to the
reasonable satisfaction of Parent. Within five business days of its receipt of
these results, Parent shall identify any issues with the results, including the
specific refunds reasonably desired with respect to those matters. The Company
shall have the right to resolve those identified matters by refunding the
applicable amounts in question by the Closing Date.

In addition, to the extent the Parent identified any compliance issue in the
email dated October 29, 2015, at 11:32 PM EST, that is reasonably likely to
result in a reportable event under Parent’s corporate integrity agreement, the
parties shall work in good faith to analyze and remediate to the reasonable
satisfaction of Parent any validated compliance issues as soon as reasonably
practicable after signing, but in no event later than December 15, 2015. Within
five business days of its receipt of the proposed remediation from the Company,
Parent shall identify any issues with the proposed action, including the
specific contracts that it reasonably desires to be terminated. The Company
shall have the right to resolve those identified matters by refunding the
applicable amounts and/or terminating the applicable contracts prior to the
Closing Date.

Section 4.18 Supplemental Disclosure Schedules.

(a) The Company may, at any time and from time to time not less than five (5)
Business Days prior to the Closing, by notice in accordance with the terms of
this Agreement, supplement any one or more Parts of the Disclosure Schedule;
provided that, except as expressly provided below in this Section 4.18, such
supplements shall not be deemed to amend the Disclosure Schedule or qualify the
related representations and warranties of the Company herein. With respect to
any item or matter that relates solely to actions, occurrences, facts,
developments or events that (i) both arises and becomes known to the Company
after the date hereof and would have been required or permitted to be set forth
or described in the Disclosure Schedule had such matter existed as of the date
hereof, (ii) does not arise from a breach of this Agreement, and (iii) either
(A) is not material to the Merged Companies, taken as a whole or (B) arises out
of or is attributable to any item described in parts (i) through (viii) of the
definition of “Material Adverse Effect” in Article I, the item in such
supplemental disclosure shall be deemed to amend the Disclosure Schedule and
qualify the representations and warranties of the Company. Any other

 

52



--------------------------------------------------------------------------------

supplemental disclosures to the Disclosure Schedule shall not be deemed to amend
the Disclosure Schedule, shall be made without effect to or qualification of any
of the related representations and warranties of the Company contained in this
Agreement, and shall have no effect on the right of the Buyer Indemnitees to
indemnification. For clarification, any such disclosed matter will not be the
basis for a Fraud claim.

(b) Each Party will give prompt written notice to the other Parties of any
notice or development which has caused a material breach of or inaccuracy in any
of its own representations and warranties in Article III. Subject to
Section 4.18(a), no such written notice shall be deemed to have amended and
qualified the representations and warranties in Article III, or to have cured
any material breach of or inaccuracy in a representation or warranty that
otherwise might have existed.

ARTICLE V

CONDITIONS OF PURCHASE

Section 5.1 Conditions to Obligations of Parent and Merger Sub. The obligation
of Parent and Merger Sub to consummate the transactions contemplated by this
Agreement is expressly subject to the fulfillment or express written waiver of
the following conditions on or prior to the Closing Date:

(a) Obligations of the Company. The Company and the Key Unit Holder shall have
performed, in all material respects, on or before the Closing Date, all
covenants contained in this Agreement which by the terms hereof are required to
be performed by it after the date of this Agreement and on or before the Closing
Date.

(b) Representations and Warranties. Each representation and warranty set forth
in Sections 3.1 and 3.3 shall be true and correct at and as of the Closing as
though then made except to the extent such representations and warranties by
their terms speak of an earlier date in which case they shall be true and
correct as of such earlier date, except where the failure of any such
representation and warranty to be true and correct (whether as of the Closing or
such earlier date) does not constitute a Material Adverse Effect.

(c) Compliance Certificate. The Company shall have delivered to Parent a
certificate, dated as of the Closing Date, to the effect that the conditions set
forth in Sections 5.1(a) and 5.1(b) have been satisfied as of the Closing,
together with copies of (i) the Organizational Documents of the Merged
Companies, and all amendments thereto, and (ii) the resolutions adopted by the
requisite number of holders of Company Units and the Board of Managers of the
Company duly authorizing the transactions contemplated hereby.

(d) AHCA CHOW Date. The AHCA CHOW Date shall have occurred, or the application
for licensure / change of ownership submitted by Parent shall have been approved
by AHCA prior to such date.

(e) No Prohibition. There shall not be any order or injunction of a court of
competent jurisdiction or governmental agency in effect preventing, restraining
or invalidating the consummation of the material transactions contemplated
hereby.

 

53



--------------------------------------------------------------------------------

(f) Third Party Consents and Governmental Filings. All Governmental Entity and
third party filings or registrations with, notifications to, or authorizations,
consents or approvals set forth on Schedule III shall have been made or
obtained, as applicable; provided, however, with respect to the landlord
consents required under the Merged Companies’ lease agreements for premises in
Palm Beach, Florida, Clearwater, Florida, and Jacksonville, Florida
respectively, listed on Schedule III, if such consents have not been received on
or prior to December 1, 2015, this condition shall also be deemed satisfied with
respect to such consents if the Merged Companies have, prior to the Closing Date
and at the sole expense of the Company (to be accounted for as a Company
Expense), relocated their respective operations in Palm Beach, Florida,
Clearwater, Florida and Jacksonville, Florida to other locations in the related
communities pursuant to new leases, each such location and lease to be
reasonably satisfactory to Parent, and shall have timely made all required
regulatory notices or filings in connection with each such relocation.

(g) Restrictive Covenant Agreements. The following Persons shall have executed
and delivered to Parent restrictive covenant agreements in the forms of Exhibit
H, as applicable: the Key Unit Holder and each member of the Company Knowledge
Group.

(h) Legal Opinion. The Company shall have delivered to Parent an opinion of
counsel for the Company as to the matters listed on Exhibit I.

(i) Good Standing Certificates. The Company shall have delivered to Parent a
Certificate of Status in regard to each Merged Company issued by the Secretary
of State of Florida (dated as of a recent date);

(i) No Material Adverse Effect. Since the Balance Sheet Date, no Material
Adverse Effect shall have occurred.

(j) Section 2.3 Deliverables. The Company shall have delivered the certificate,
Distribution Schedule and payoff letters, if any, required by Section 2.3(b).

(k) Escrow Agreement. The Agent and the Escrow Agent shall have entered into the
Escrow Agreement.

(l) Resolution of Due Diligence Findings. The Company shall have performed, in
all material respects, on or before the Closing Date, all covenants contained in
Section 4.17(k) of this Agreement. For purposes of this Section 5.1(l),
“material” shall have the same meaning given such term in Section 3.1(t)(xiii).\

(m) Completion of Surveys. The Del Ray (Palm Beach), Florida, Vero Beach,
Florida and Amelia Island, Florida (Angel Watch) agency locations of the Merged
Companies shall have satisfied AHCA survey requirements for change of ownership
of such agencies.

Section 5.2 Conditions to Obligations of the Company. The obligation of the
Company to consummate the transactions contemplated by this Agreement is
expressly subject to the fulfillment or express written waiver of the following
conditions on or prior to the Closing Date:

 

54



--------------------------------------------------------------------------------

(a) Representations and Warranties of Parent. Each of the representations and
warranties of Parent contained in Section 3.2 shall be true and correct in all
material respects at and as of the Closing as though then made except to the
extent such representations and warranties by their terms speak of an earlier
date in which case they shall be true and correct in all material respects as of
such earlier date (except for any representations and warranties that are
qualified by the concept of materiality, which shall be true and correct in all
respects).

(b) Obligations of the Parent and Merger Sub. Parent and Merger Sub shall have
performed in all material respects, on or before the Closing Date, all covenants
contained in this Agreement which by the terms hereof are required to be
performed by Parent and Merger Sub after the date of this Agreement and on or
before the Closing Date.

(c) Compliance Certificate. Parent shall have delivered to the Company a
certificate, dated as of the Closing Date, to the effect that the conditions set
forth in Sections 5.2(a) and (b) have been satisfied as of the Closing.

(d) AHCA CHOW Date. The AHCA CHOW Date shall have occurred, or the application
for licensure / change of ownership submitted by Parent shall have been approved
by AHCA prior to such date.

(e) No Prohibition. There shall not be any order or injunction of a court of
competent jurisdiction or governmental agency in effect preventing, restraining
or invalidating the consummation of the material transactions contemplated
hereby.

(f) Closing Payments. Parent shall have made the payments contemplated by
Section 2.4.

(g) Other Agreements. Parent and the Escrow Agent shall have entered into the
Escrow Agreement.

ARTICLE VI

TERMINATION

Section 6.1 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:

(a) by mutual written consent of Parent and the Company;

(b) by Parent, if (i) any of the representations and warranties of the Company
or the Key Unit Holder set forth in this Agreement are not true and correct to
the extent required by Section 5.1(b), or if the Company or the Key Unit Holder
shall have breached or failed to perform any of its obligations, covenants or
agreements under this Agreement to the extent required by Section 5.1(a), and
(ii) such breach, failure or misrepresentation is material to the Merged
Companies, taken as a whole, and, if curable, is not cured within thirty
(30) days after Parent gives the Company written notice identifying in
reasonable detail such breach, failure or misrepresentation; provided that
Parent is not permitted to terminate this Agreement pursuant to this
Section 6.1(b), if, at the time of such attempted termination, the Company would
have the right to terminate this Agreement pursuant to Section 6.1(c) but for
the proviso thereof;

 

55



--------------------------------------------------------------------------------

(c) by the Company, if (i) any of the representations and warranties of Parent
set forth in this Agreement are not true and correct to the extent required by
Section 5.2(a), or if Parent or Merger Sub shall have breached or failed to
perform any of their respective obligations, covenants or agreements under this
Agreement to the extent required by Section 5.2(b), and (ii) such breach,
failure or misrepresentation is material and, if curable, is not cured within
thirty (30) days after the Company gives Parent written notice identifying in
reasonable detail such breach, failure or misrepresentation; provided that the
Company is not permitted to terminate this Agreement pursuant to this
Section 6.1(c), if, at the time of such attempted termination, Parent would have
the right to terminate this Agreement pursuant to Section 6.1(b) but for the
proviso thereof;

(d) by either Parent or the Company, if any court or other Governmental Entity
having competent jurisdiction has issued a final and non-appealable order,
decree or ruling permanently restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement; provided that
the right to terminate this Agreement pursuant to this Section 6.1(d) shall not
be available to any party whose breach of any provision of this Agreement
results in such order, decree or ruling; or

(e) by either the Parent or the Company, if the Closing shall not have occurred
on or before February 29, 2016 (the “Outside Date”); provided, that if the
condition to closing set forth in Section 5.1 (m) shall not have been satisfied
on or prior to such date, the Outside Date shall be extended until April 30,
2016; provided, further, that the right to terminate this Agreement pursuant to
this Section 6.1(e) shall not be available to any party whose breach of any
provision of this Agreement results in the failure of the Closing to be
consummated by such time.

Section 6.2 Effect of Termination. In the event of termination of this Agreement
by a party hereto pursuant to Section 6.1 hereof, written notice thereof shall
forthwith be given by the terminating party to the other parties hereto
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall thereupon terminate and become void and have no effect,
except that the provisions of Section 4.3 (Publicity), Sections 4.4
(Confidentiality), 4.10 (Parent’s Obligation), 4.16 (Payment and Performance
Guarantee by Amedisys), this Section 6.2 (Effect of Termination) and Article
VIII (Additional Operative Provisions) shall survive the termination of this
Agreement; provided, however, that such termination shall not relieve any party
hereto of any liability for any breach of this Agreement prior to such
termination. For greater certainty, if Parent and Merger Sub do not close the
transactions contemplated hereby in circumstances in which all of the closing
conditions set forth in Section 5.1 have been satisfied or waived (other than
those conditions that by their terms are to be satisfied at the Closing), such
event shall be deemed to be a breach of this Agreement by Parent and Merger Sub.

 

56



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

Section 7.1 Survival. The representations, warranties and covenants contained in
this Agreement and in any certificate delivered at the Closing shall survive the
Closing and terminate at 5:00 PM Eastern time on the date that is eighteen
(18) months after the Closing Date; provided, however, that (a) all covenants
and agreements contained herein which by their terms are to be performed solely,
or which prohibit actions, subsequent to the Closing, shall survive the Closing
in accordance with their terms and (b) the representations and warranties
contained in clauses (a) (Due Organization and Good Standing),
(b) (Authorization, Execution and Delivery; Valid and Binding Agreement),
(d) (Capital Structure; Subsidiaries), (i) (Taxes), (p) (Brokers’ Fees), and
(s) (Environmental Matters) of Section 3.1 (collectively, the “Fundamental
Representations”) shall survive the Closing and terminate at 5:00 PM Eastern
time on the earlier of (i) the date that is seven (7) years after the Closing
Date, or (ii) the date that is thirty (30) days after the expiration of the
applicable statute of limitations (including any period of interruption or
tolling), and (c) all rights and obligations under Sections 7.2(a)(iii),
7.2(a)(iv), 7.2(a)(v), 7.2(a)(vi) and 7.2(a)(vii) shall survive the Closing and
terminate at 5:00 PM Eastern time on the date that is thirty (30) months after
the Closing Date (as applicable in each of the foregoing cases, the “Survival
Expiration Date”). No claim for breach of any representation, warranty, covenant
or agreement, or claim for indemnification under Section 7.2(a), may be brought
after the applicable Survival Expiration Date, except for claims (x) of which
the Agent has been notified in writing with reasonable specificity by Parent
prior to the applicable Survival Expiration Date, or (y) of which Parent has
been notified in writing with reasonable specificity by the Agent prior to the
applicable Survival Expiration Date.

Section 7.2 Indemnification of Parent.

(a) If the Closing occurs, subject to the terms of this Article VII, each
Equityholder, severally and not jointly (limited to and based on each
Equityholder’s pro rata share of the Escrow Fund), agree to indemnify and hold
harmless Amedisys, Parent, the Surviving Company, and the other Merged Companies
(collectively, the “Buyer Indemnitees”) from and against Losses incurred by the
Buyer Indemnitees by reason of: (i) any inaccuracy or breach of any of the
representations or warranties of the Company specifically set forth in
Section 3.1 or contained in any certificate delivered at the Closing by the
Company pursuant to this Agreement; (ii) the failure of the Company to perform
any of its covenants or agreements contained herein required to be performed
prior to the Closing, or the failure of the Agent to perform any covenant or
agreement set forth herein which by its terms is to be performed after the
Closing; (iii) any claim by an Equityholder or current or former holder of any
other security of the Company, in its capacity as such, challenging this
Agreement, the other transactions contemplated hereby or an act or omission by
the Agent hereunder, including, without limitation, any claims relating to
(x) the delivery of the Agent Fund, or (y) the Agent’s exercise or failure to
exercise its rights pursuant to Section 8.5; (iv) the failure of any portion of
the Company Expenses or the Indebtedness of the Merged Companies outstanding as
of the Closing to be paid at Closing (subject to Section 4.17(g)); (v) any
post-payment review of claims, actions, audits, investigations, or proceedings
conducted by or on behalf of any Government Programs, including, but not limited
to, Medicare administrative contractors or intermediaries, recovery audit
contractors, zone program integrity contractors, specialty medical review
contractors, or similar investigative agencies, but only to the extent such
Losses arise from the provision of healthcare services or the submission of
healthcare claims by the Merged Companies and any predecessors from whom the
Merged Companies acquired any Medicare or Medicaid provider

 

57



--------------------------------------------------------------------------------

number relating to dates of service prior to the Closing Date (“Recoupment
Indemnity Matter”); provided, however, that Recoupment Indemnity Matter shall
exclude Losses to the extent arising from post-closing changes by Parent or the
Merged Companies to the billing policies, procedures and/or practices used by
the Merged Companies prior to Closing, with respect to bills submitted by Parent
or the Merged Companies following Closing for dates before the Closing Date;
(vi) any audits, investigations, claims, actions, proceedings or lawsuits by the
U.S. Department of Health and Human Services Office of Inspector General, U.S.
Department of Justice, a state attorney general, state Medicaid agency or other
agencies or Governmental Entities with respect to healthcare fraud, False Claims
Act matters, qui tam or whistle blower actions, or other intent-based, reckless
disregard-based, or other scienter-based Laws related to the provision of
healthcare services or the submission of healthcare claims by the Merged
Companies and any predecessors from whom the Merged Companies acquired any
Medicare or Medicaid provider number relating to dates of service prior to the
Closing Date, but excluding Losses to the extent arising from post-closing
changes by Parent or the Merged Companies to the billing policies, procedures
and/or practices used by the Merged Companies prior to Closing with respect to
bills submitted by Parent or the Merged Companies following Closing for dates
before the Closing Date; and (vii) the ongoing Tax dispute matter listed on Part
3.1(i) of the Disclosure Schedule; provided, however, the Buyer Indemnitee’s
Losses with respect to such matter shall be limited to the reasonable
out-of-pocket cost incurred by the Merged Companies in litigating such matter
and any out-of-pocket Taxes due and owing by the Merged Companies as a result of
the resolution of such litigation for the period prior to the Closing Date. If
the Closing occurs, subject to the terms of this Article VII, and to the extent
in excess of the then remaining balance of the Escrow Fund at the related time,
the Equityholders, severally and not jointly (based on each Equityholder’s pro
rata share of the Merger Consideration paid to the Equityholders), agree to
indemnify and hold harmless the Buyer Indemnitees for all Losses incurred by the
Buyer Indemnitees by reason of any inaccuracy or breach by the Company of a
Fundamental Representation and for all Losses incurred by the Buyer Indemnitees
pursuant to Sections 7.2(a)(ii), 7.2(a)(iii), 7.2(a)(iv), 7.2(a)(v), 7.2(a)(vi)
and 7.2(a)(vii). For purposes of determining both (1) whether the Company has
breached any of its representations and warranties in Section 3.1 (other than in
Sections 3.1(j) and 3.1(v)) or whether the Company has breached any covenants or
agreements herein, and (2) the amount of Losses suffered or incurred by any
Buyer Indemnitee by reason of such breach, qualifications therein referring to
“material”, “Material Adverse Effect” and other qualifications of similar import
or effect shall be disregarded (but, for the avoidance of doubt, qualifications
referring to “Knowledge” or specified dollar amounts or dates or periods shall
not be disregarded).

(b) In addition to the limitations in Section 7.1, the right of the Buyer
Indemnitees to submit claims pursuant to Section 7.2(a) is subject to the
following limitations: (i) no right to be indemnified or held harmless shall
exist and no claim may be made against the Equityholders under Section 7.2(a)(i)
(except for Fundamental Representations and Fraud (as defined in Article I)
which shall not be subject to the Deductible) unless and until the aggregate
amount of all Losses incurred by the Buyer Indemnitees in respect of claims
thereunder exceeds $415,800 (the “Deductible”), and then Buyer Indemnitees shall
be entitled to indemnification only for the amount in excess of the Deductible;
(ii) except for Fundamental Representations and Fraud (as defined in Article I),
the sole source of payment for all indemnification claims under
Section 7.2(a)(i) shall be limited to the amount of, and in no event exceed, the
remaining amount of the Escrow Fund held by the Escrow Agent; (iii) the
aggregate amount of all Losses for which

 

58



--------------------------------------------------------------------------------

the Equityholders shall be liable pursuant to Sections 7.2(a)(v), 7.2(a)(vi) and
7.2(a)(vii) (whether from the Escrow Fund or otherwise) shall be limited to, and
in no event exceed, $12,600,000; (iv) the Escrow Fund shall be the Buyer
Indemnitees’ first recourse for all indemnification claims not otherwise subject
to Section 7.2(b)(ii), and no Equityholder shall be responsible to pay for any
such indemnification claim until the Escrow Fund has been reduced to zero
dollars ($0), (v) the aggregate liability of each Equityholder for all
indemnification claims (including, in the case of the Key Unit Holder, pursuant
to Section 7.2(c)) shall be limited to, and shall in no event exceed, such
Equityholder’s pro rata share of the Merger Consideration actually paid to such
Equityholder; and (vi) no claim shall be made with respect to Losses arising out
of any breach of the representations or warranties contained in Section 3.1 to
the extent that that there has been a corresponding reduction in the calculation
of the Closing Working Capital or a corresponding reserve for such Losses has
been made expressly on the Financial Statements.

(c) If the Closing occurs, subject to the terms of this Article VII, the Key
Unit Holder agrees to indemnify and hold harmless the Buyer Indemnitees from and
against Losses incurred by the Buyer Indemnitees by reason of any inaccuracy or
breach of any of the representations or warranties of the Key Unit Holder
specifically set forth in Section 3.3.

Section 7.3 Indemnification of Equityholders. If the Closing occurs, subject to
the terms of this Article VII and Section 4.17(i), Parent and the Surviving
Company, jointly and severally, agree to indemnify and hold harmless the
Equityholders from and against Losses incurred by the Equityholders by reason of
(i) any breach of any of the representations or warranties of Parent in
Section 3.2 of this Agreement or in any certificate delivered pursuant to this
Agreement, (ii) any breach of any of the covenants or agreements of Parent in
this Agreement, (iii) the failure of the Surviving Company to perform any
covenant or agreement set forth herein which by its terms is to be performed
after the Closing, or (iv) the post-Closing ownership of the Merged Companies
and the operation of their respective businesses by Parent and its Affiliates.

Section 7.4 Indemnification Procedures and Related Provisions and Additional
Limitations.

(a) Any party entitled to make a claim for indemnification hereunder (an
“Indemnified Party”) shall promptly notify (a “Claim Notice”) the indemnifying
party (the “Indemnifying Party”) of the claim in writing upon learning of such
claim or the facts constituting such claim, describing the claim in reasonable
detail, the amount thereof, and the basis therefor, and in the case of any
claims based on a claim by a third party, attach all notices, pleadings and
other documents or instruments served upon or received by the Indemnified Party
with respect thereto; provided that no delay on the part of the Indemnified
Party in giving any such Claim Notice shall relieve the Indemnifying Party of
any indemnification obligation hereunder except to the extent that the
Indemnifying Party is prejudiced by such delay. The Indemnifying Party’s failure
to respond to a Claim Notice within thirty (30) days of its delivery will be
deemed to be a denial of the claim. No action shall be taken pursuant to the
provisions of this Agreement or otherwise by the Indemnified Party (unless
reasonably necessary to protect the rights of the Indemnified Party) until the
later of (i) the expiration of the 30-day response period, or (ii) thirty
(30) days following the expiration of the 30-day response period if a response,
delivered within such 30-day period, requests an opportunity to cure the matter
giving rise to indemnification (and, in such event, the amount of such claim for
indemnification shall be reduced to the extent so cured).

 

59



--------------------------------------------------------------------------------

(b) In the event that any Action or Recoupment Indemnity Matter is commenced by
a third party involving a claim (an “Asserted Liability”) for which an
Indemnified Party is entitled to be indemnified and held harmless hereunder by
an Indemnifying Party, the Indemnifying Party or, if the Indemnifying Party is
the Equityholders, the Agent on behalf of the Equityholders, shall have thirty
(30) days from its receipt of the Claim Notice (the “Notice Period”) to notify
the Indemnified Party in writing whether or not the Indemnifying Party or the
Agent, as the case may be, desires, at the Indemnifying Party’s sole cost and
expense and with counsel reasonably acceptable to the Indemnified Party, to
defend against such Asserted Liability. If the Indemnifying Party or the Agent,
as the case may be, undertakes to defend against such Asserted Liability, which
shall require the Indemnifying Party or the Agent, as the case may be, to
(i) timely notify the Indemnified Party in writing that it has assumed such
defense and that it will indemnify the Indemnified Party against any Losses
arising out of such Asserted Liability (subject to any limitations set forth in
this Article VII), and (ii) provide evidence of its financial wherewithal to do
so should the Indemnifying Party’s liability exposure for the Asserted Liability
exceed the remaining balance of the Escrow Fund, the Indemnifying Party or the
Agent, as the case may be, shall use its commercially reasonable efforts to
defend and protect the interests of the Indemnified Party with respect to such
Asserted Liability. The Indemnified Party, at its own expense, shall be entitled
to participate in the defense of such claim and to employ counsel of its choice
for such purpose. If the Indemnifying Party or the Agent, as the case may be,
does not undertake to defend the Asserted Liability (or is not entitled to the
defend the Asserted Liability under Section 7.4(c)), the Indemnifying Party or
the Agent shall be entitled to participate in the defense of such claim and to
employ counsel of its choice for such purpose at its own expense. The
Indemnified Party shall not consent to the entry of any judgment or enter into
any settlement with respect to any Asserted Liability without the prior written
consent of the Indemnifying Party or the Agent, as the case may be (which
consent shall not be unreasonably withheld, conditioned or delayed). The
Indemnifying Party or the Agent, as the case may be, shall not consent to the
entry of any judgment or enter into any settlement with respect to any Asserted
Liability without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed), unless such
settlement (i) requires only the payment of money that the Indemnifying Party is
obligated to pay, (ii) provides for a full and unconditional release of the
Indemnified Party without any admission of wrongdoing or liability, and
(iii) will not materially adversely affect the continued operations of the
Indemnifying Party or the Agent, as the case may be, and their respective
Affiliates. The Indemnified Party and the Indemnifying Party or the Agent, as
the case may be, agree to make available to each other, their counsel and other
representatives, all information and documents available to them which relate to
an Asserted Liability. The Indemnified Party and the Indemnifying Party or the
Agent, as the case may be, and the Surviving Company and its employees also
agree to render to each other such assistance and cooperation as may reasonably
be required to ensure the proper and adequate defense of an Asserted Liability
(including, in the case of a Recoupment Indemnity Matter, access to and the
cooperation of the Corporate Compliance Officer of the Company and any other
employee holding a similar position). Notwithstanding anything to the contrary
herein, if the Indemnifying Party is the Equityholders and the Agent undertakes
to defend against an Asserted Liability, (i) the costs thereof shall be paid
exclusively from, and the Agent shall be entitled to advancement and
reimbursement of expenses with respect thereto out of, the Agent Fund, and
(ii) neither the Agent nor its Affiliates shall, by reason of the undertaking of
such Asserted Liability, have any personal liability for such costs, the
Asserted Liability or for indemnifying and holding harmless the Indemnified
Party.

 

60



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Indemnifying Party or the Agent, as the
case may be, shall not be entitled to assume or maintain control of the defense
of any Asserted Liability if (i) the Asserted Liability is a criminal
proceeding, action, indictment, allegation or investigation, (ii) the
Indemnifying Party or the Agent, as the case may be, has failed to defend or is
failing to defend in good faith the Asserted Liability that is not cured within
a reasonable time after receiving written notice from the Indemnified Party
specifying in reasonable detail the manner in which the Indemnifying Party or
the Agent, as the case may be, has so failed or is failing, or (iii) the primary
relief sought in respect of the Asserted Liability is non-monetary relief (other
than a general boilerplate request for such other and further relief as the
court deems just and proper).

Section 7.5 Insurance and other Third Party Recoveries. In calculating the
threshold set forth in Sections 7.2(b)(i) and the amounts otherwise payable to
an Indemnified Party, the amount of any indemnified Losses shall be computed net
of (i) payments actually recovered by the Indemnified Party under any insurance
policy with respect to such Losses (after giving effect to any applicable
deductible or retention and any out of pocket costs incurred by the Indemnified
Party in connection therewith), and (ii) any amounts actually recovered by the
Indemnified Party from any other Person with respect to such Losses (after
giving effect to any out of pocket costs incurred by the Indemnified Party in
connection therewith). In the event an insurance recovery or third party
recovery relating to an indemnification payment is received after the
Indemnifying Party or the Agent, as the case may be, has made an indemnification
payment under this Agreement that did not take into account such insurance
recovery or third party recovery, the Indemnified Party shall promptly pay the
Indemnifying Party or the Agent, as the case may be, an amount equal to the
lesser of such insurance recovery or third party recovery and the amount of the
related indemnification payment. Each Indemnified Party shall use commercially
reasonable efforts to mitigate the amount of Losses for which it may be entitled
to indemnification hereunder.

Section 7.6 Manner of Payment.

(a) Subject to Section 7.6(d), any indemnification obligations of the
Equityholders pursuant to Section 7.2(a) shall be paid to Parent within thirty
(30) days after the final determination thereof or agreement of the parties with
respect thereto.

(b) Any indemnification obligations of the Key Unit Holder pursuant to
Section 7.2(c) shall be paid to Parent within thirty (30) days after the final
determination thereof or agreement of the parties with respect thereto.

(c) Any indemnification obligations of Parent and the Surviving Company pursuant
to Section 7.3 shall be paid to Agent within thirty (30) days after the final
determination thereof or agreement of the parties with respect thereto.

 

61



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Agreement, in the event any
actual out-of-pocket recoupments, charge-backs or credits against and paid by a
Buyer Indemnitee relating to one or more Recoupment Indemnity Matters for which
a Buyer Indemnitee is entitled to indemnification hereunder total $750,000 or
more in the aggregate in one fiscal quarter or $1,500,000 or more cumulatively,
the Buyer Indemnitee shall be entitled to reimbursement from the Escrow Fund and
the Equityholders, as applicable hereunder, for all such recoupments,
charge-backs or credits within five (5) Business Days of its delivery to Agent
of documentation substantiating such recoupments, charge-backs or credits. The
Agent agrees to promptly execute and deliver to the Escrow Agent a joint written
instruction with Parent in order to timely effectuate such reimbursement of
Buyer Indemnitee. Should the amount of any such recoupments, charge-backs or
credits be reduced pursuant to appeals thereof, the Buyer Indemnitee shall
replenish the Escrow Fund or reimburse the Agent (for the benefit of the
Equityholders, as applicable), as applicable hereunder, for the amount thereof
previously paid to the Buyer Indemnitee promptly upon receipt by the Buyer
Indemnitee of reimbursement therefor under the related Government Program. The
terms of this Section 7.6(d) shall remain in effect following any application
thereof by the Buyer Indemnitees and continue to apply to any and all subsequent
actual out-of-pocket recoupments, charge-backs or credits against a Buyer
Indemnitee relating to one or more Recoupment Indemnity Matters for which a
Buyer Indemnitee is entitled to indemnification hereunder totaling $750,000 or
more in the aggregate in one fiscal quarter or $1,500,000 or more cumulatively.

Section 7.7 Remedies Exclusive. THE REMEDIES PROVIDED IN THIS ARTICLE VII SHALL
BE THE EXCLUSIVE REMEDIES OF THE PARTIES HERETO AND THE OTHER INDEMNITEES NAMED
HEREIN AND THEIR HEIRS, SUCCESSORS AND ASSIGNS AFTER THE CLOSING WITH RESPECT TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT INCLUDING,
WITHOUT LIMITATION, ANY BREACH OR NON-PERFORMANCE OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT CONTAINED HEREIN. IF THE CLOSING OCCURS, NO
PARTY MAY BRING OR COMMENCE ANY CLAIM, SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER IN CONTRACT,
TORT OR OTHERWISE, EXCEPT FOR INDEMNIFICATION PURSUANT TO THIS ARTICLE VII.
NOTWITHSTANDING THE FOREGOING, THE PARTIES HAVE AGREED THAT (A) IF BUYER CAN
DEMONSTRATE THAT FRAUD HAS OCCURRED (AS DEFINED IN ARTICLE I), THEN WITH RESPECT
TO ANY RESULTING INDEMNIFICATION CLAIM UNDER SECTION 7.2(a)(i), THE DEDUCTIBLE
SHALL NOT APPLY AND THE AGGREGATE MAXIMUM LIABILITY OF ANY EQUITYHOLDER SHALL BE
INCREASED TO THE EQUITYHOLDER’S PRO RATA SHARE OF $12,600,000, AND (B) THIS
SECTION 7.7 DOES NOT APPLY TO CLAIMS FOR EQUITABLE INJUNCTIVE RELIEF.

Section 7.8 Tax Treatment of Indemnity Payments. For all Tax purposes, the
parties agree to treat indemnity payments made pursuant to this Agreement as an
adjustment to the purchase price to the extent permitted by applicable Tax Law.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL OPERATIVE PROVISIONS

Section 8.1 Assignment; Binding Effect. This Agreement and the rights hereunder
are not assignable unless such assignment is consented to in writing by Parent,
Merger Sub and the Company and, subject to the preceding clause, this Agreement
and all the provisions hereof shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors or permitted
assigns.

Section 8.2 Choice of Law. This Agreement and all claims arising from and
relating to this Agreement and the transactions contemplated hereby shall be
governed by and interpreted and enforced in accordance with the Laws of the
State of Delaware, without regard to the conflicts of Laws rules thereof.

Section 8.3 Dispute Resolution. Except for the resolution of Disputed Items
pursuant to Section 2.7 and Actions brought pursuant to Section 8.16:

(a) Any disagreement or dispute between the parties arising out of or related to
this Agreement or any of the agreements delivered in connection herewith or any
of the transactions contemplated hereby or thereby (each, a “Dispute”) shall be
resolved by Parent and the Agent in the manner provided in this Section 8.3.
Parent and the Agent shall attempt to resolve any Dispute hereunder in good
faith by meeting to discuss the Dispute within ten (10) Business Days following
the original written notice of any Dispute by the party making such a claim and
shall seek to resolve the Dispute in writing within thirty (30) days following
the original written notice of any Dispute by the party making such a claim. No
settlement reached under this clause (a) shall be binding on the parties until
reduced to a writing signed on behalf of the parties by Parent and the Agent.

(b) Should Parent and the Agent fail to meet within ten (10) Business Days or
fail to resolve the each outstanding Dispute within thirty (30) days following
the giving of the notice as outlined in clause (a) above, then either such party
may initiate a voluntary, non-binding mediation conducted by a mutually-agreed
mediator. Should Parent and the Agent for any reason be unable to agree upon a
mediator, they shall each select a mediator, which two mediators shall appoint a
third capable mediator for them. Parent and the Agent shall each bear an equal
portion of the costs and expenses of the mediation and shall endeavor in good
faith to resolve therein each outstanding Dispute. No settlement reached under
this clause (b) shall be binding on the parties until reduced to a writing
signed by Parent and the Agent.

(c) In the event the Parent and the Agent are unable to resolve any outstanding
Dispute as provided in clauses (a) and (b) above within ninety (90) days
following the giving of the original written notice as referred to therein, then
such outstanding Dispute shall be determined by binding arbitration following
the procedures contained in this clause (c). A panel of three arbitrators
(collectively, the “Arbitrators”) shall be selected as follows: (i) one
arbitrator shall be selected by Parent, (ii) one arbitrator shall be selected by
the Agent, and (iii) one arbitrator shall be mutually agreed to by Parent and
the Agent; provided that, if the parties cannot mutually agree to the third
Arbitrator, the third Arbitrator shall be appointed by the American Arbitration
Association from its panel of neutral arbitrators. Each Arbitrator must

 

63



--------------------------------------------------------------------------------

be independent and have reasonable experience in transactions of the type
provided for in this Agreement and matters relating to the underlying Dispute.
Each party agrees to execute an engagement letter in the customary form required
by the Arbitrators. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
from time to time (the “Commercial Rules”), except as modified by the agreement
of the parties and the following provisions:

(i) On any conflict between the Commercial Rules in effect from time to time and
the provisions of this Agreement, the provisions of this Agreement shall be
controlling.

(ii) The forum for arbitration shall be in Atlanta, Georgia. Any party may
commence arbitration of a Dispute by a demand for arbitration served on the
other parties.

(iii) The Arbitrators will be empowered to hear all Disputes, including the
determination of the scope of arbitration. Consistent with the expedited nature
of arbitration, (i) each party will, on the written request of the other party,
promptly provide the other with copies of non-privileged documents relevant to
the issues raised in any Dispute, and (ii) at the request of any party, the
Arbitrators shall have the discretion to order examination of witnesses to the
extent the Arbitrators deem such additional discovery relevant and appropriate
based on good cause shown and with due consideration for the nature of the
Dispute and the amount in dispute. Any dispute regarding discovery, or the
relevance or scope thereof, will be conclusively determined by the Arbitrators.

(iv) The Arbitrators may enter a default decision against any party who fails to
participate in the arbitration proceeding.

(v) The Arbitrators shall be bound by and shall enforce the terms of this
Agreement. The Arbitrators’ decision shall be made by majority vote of the
Arbitrators. The Arbitrators’ decision shall be in writing and in the form of a
reasoned opinion, and a court reporter shall record all hearings. Any award
rendered by the Arbitrators regarding the Dispute shall be final,
non-appealable, conclusive and binding upon the parties, and judgment thereon
may be entered and enforced in any court of competent jurisdiction, provided
that the Arbitrators shall have no power or authority to grant punitive damages,
injunctive relief, specific performance or other equitable relief.

(vi) The Expedited Procedures of the American Arbitration Association shall
apply in any case in which no disclosed claim or counterclaim exceeds $75,000,
exclusive of interest, attorneys’ fees, and arbitration fees and costs.

(vii) Notwithstanding the foregoing, in the event a Dispute involves less than
$1,000,000, such Dispute shall be determined by a single arbitrator to be
mutually agreed upon by the parties. If the parties cannot agree upon such
single arbitrator, such Dispute shall be resolved in accordance with the other
terms of this Section 8.3.

(viii) Notwithstanding the foregoing, nothing herein shall prohibit a party from
instituting judicial proceedings to (A) compel arbitration in accordance with
this clause (c); (B) obtain orders to require witnesses to obey subpoenas issued
by the Arbitrators or as may otherwise be necessary to facilitate the
arbitration proceedings; or (C) secure confirmation or enforcement of any
arbitration award rendered pursuant to this Agreement. The prevailing party
shall be entitled to receive from the other party or parties’ reimbursement of
the prevailing party’s reasonable legal fees and disbursements incurred in
connection with such arbitration.

 

64



--------------------------------------------------------------------------------

(d) Agent and Parent shall maintain, and cause their respective Affiliates and
their respective employees, agents and other representatives to maintain, the
confidential nature of the existence, nature, underlying facts and
circumstances, and status of the Dispute and the dispute resolution process
contemplated under this Section 8.3, except as may be necessary (i) to prepare
for or conduct the dispute resolution proceedings contemplated hereby, including
the presentation of claims and defenses, (ii) to pursue or oppose legal remedies
in court pertaining to this dispute resolution process, (iii) to comply in good
faith with applicable Laws and Legal Requirements, or (iv) comply with any award
pursuant to this Section 8.3. The preceding restriction does not prevent Agent
from providing any information to the Equityholders. The parties reserve the
right to enter into, or request from the arbitrator, a more detailed
confidentiality agreement or protective order.

Section 8.4 Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. SUBJECT TO SECTION 8.3, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OBLIGATIONS HEREUNDER,
OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF DELAWARE. BY EXECUTING
AND DELIVERING THIS AGREEMENT, THE PARTIES, IRREVOCABLY (A) ACCEPT GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS, (B) WAIVE
ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, ANY OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED
HEREBY BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (C) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE
WITH SECTION 8.6, AND (D) AGREE THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

65



--------------------------------------------------------------------------------

Section 8.5 Agent. Subject to this Section 8.5, Axiom HealthEquity Holdings
Management, LLC, a Delaware limited liability company, will act as the “Agent”
under this Agreement. The Agent has the full power and authority on behalf of
the Equityholders to take any and all actions and make any and all
determinations in respect of this Agreement and/or the transactions contemplated
hereby. Without limiting the generality of the foregoing, the Agent is
authorized to (a) negotiate, execute and deliver all amendments, modifications
and waivers to this Agreement or any other agreement, document or instrument
contemplated by this Agreement and (b) take all actions on behalf of the
Equityholders in connection with any claims or disputes with respect to this
Agreement or the transactions contemplated hereby, to initiate, prosecute,
defend and/or settle such claims and disputes, and to authorize payments in
respect of any claims brought against the Equityholders or the Key Unit Holder
from the Escrow Fund, including without limitation, any payments under Sections
2.7(c), 2.7(e), or 4.17(g). The Agent will not receive a fee for serving as the
Agent of the Equityholders hereunder. The Agent is entitled to engage counsel
and other advisors, and the reasonable fees and expenses of such counsel and
advisors may be paid from the Agent Fund. The Agent shall not be liable to the
Equityholders for any action taken by it pursuant to this Agreement, and the
Equityholders shall indemnify and hold the Agent harmless from any Losses
arising out of it serving as agent hereunder, except in each case if and to the
extent the Agent has engaged in bad faith or willful misconduct as finally by an
order of a court of competent jurisdiction or arbitration panel under
Section 8.3. The Agent is serving in that capacity solely for purposes of
administrative convenience, and is not personally liable for any of the
obligations of the Equityholders hereunder solely on account of serving as the
Agent, and Parent, Merger Sub and the Surviving Company agree that they will not
look to the underlying assets of the Agent for the satisfaction of any
obligations of the Company or the Equityholders. Any Person serving as the Agent
hereunder may resign as Agent upon at least ten (10) days’ prior written notice
to the Company and Parent. A Majority in Interest of the Equityholders (as
defined in the Company Operating Agreement, based on ownership of the Company
Units immediately prior to the Effective Time) shall appoint, and may remove, a
replacement Person or Persons to serve as Agent hereunder, who will be
considered an “Agent” for all purposes of this Agreement. All rights of an Agent
to indemnification hereunder shall survive such Agent’s death, dissolution,
resignation or removal.

Section 8.6 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered personally or actually received, as of the date received,
(b) if delivered by certified mail, return receipt requested, five (5) Business
Days after being mailed, (c) if delivered by a nationally recognized overnight
delivery service, one (1) Business Day after being deposited with such delivery
service for next Business Day delivery, or (d) if sent via facsimile or similar
electronic transmission, as of the date received, to such party at its address
set forth below (or such other address as it may from time to time designate in
writing to the other parties hereto):

 

66



--------------------------------------------------------------------------------

If to Parent and Merger Sub or, after the Closing, the Surviving Company to:

Amedisys Health Care West, L.L.C.

c/o Amedisys, Inc.

5959 S. Sherwood Forest Blvd.

Baton Rouge, LA 70816

Telecopy: (225) 299-3796

Attn: Paul B. Kusserow

Chief Executive Officer

Amedisys Health Care West, L.L.C.

c/o Amedisys, Inc.

5959 S. Sherwood Forest Blvd.

Baton Rouge, LA 70816

Telecopy: (225) 299-3796

Attn: David L. Kemmerly, Esq.

General Counsel

with courtesy copies to (which shall not constitute notice):

Kantrow, Spaht, Weaver & Blitzer (APLC)

445 North Boulevard, Suite 300

Baton Rouge, LA 70802

Telecopy: (225) 383-4703

Attn: Lee C. Kantrow, Esq.

Jacob M. Kantrow, Esq.

If to the Company prior to the Closing, to:

Infinity Home Care, L.L.C.

6700 Professional Pkwy West

Sarasota, Florida 34240

Facsimile: 941-827-9927

Attention: Chief Executive Officer

with courtesy copies to (which shall not constitute notice):

Hill, Ward & Henderson, P.A.

Suite 3700, Bank of America Plaza

101 East Kennedy Boulevard

Tampa, Florida 33602

Facsimile: 813-221-2900

Attention: David S. Felman and Prestin Weidner

If to the Agent or the Equityholders, to:

Axiom HealthEquity Holdings Management, LLC

5550 W. Executive Dr., Suite 230

Tampa, FL 33609

Facsimile: 813-490-7111

Attention: Phil Dingle or Brian Anderson

 

67



--------------------------------------------------------------------------------

with courtesy copies to (which shall not constitute notice):

Hill, Ward & Henderson, P.A.

Suite 3700, Bank of America Plaza

101 East Kennedy Boulevard

Tampa, Florida 33602

Facsimile: 813-221-2900

Attention: David S. Felman and Prestin Weidner

Section 8.7 Headings. The headings contained in this Agreement are inserted for
convenience only and shall not be considered in interpreting or construing any
of the provisions contained in this Agreement.

Section 8.8 Fees and Expenses. Except as otherwise specified in this Agreement,
each party hereto shall bear its own costs and expenses (including investment
advisory and legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby; provided that Parent and the Company
shall share equally all Transfer Taxes (with the Company’s portion thereof to
constitute a Company Expense), and Parent shall, at its own expense, timely file
all necessary Tax Returns with respect to all such Transfer Taxes.

Section 8.9 Entire Agreement; Schedules. This Agreement (including the exhibits
and schedules hereto), the Escrow Agreement, and the other agreements,
instruments and documents executed and delivered among the parties hereto at or
in connection with the Closing constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings between the parties with respect to such subject
matter; provided, however, that this Agreement shall not supersede the terms and
provisions of the Nondisclosure Agreement, which shall survive and remain in
effect until expiration or termination thereof in accordance with its terms and
Section 4.4 of this Agreement. Information set forth on any Schedule hereto
shall be deemed to qualify each Section of this Agreement to which such Schedule
relates (or makes cross-reference), as well as representations and warranties in
other Sections of this Agreement but only to the extent that the specific item
on any such Schedule is reasonably apparent on its face as being applicable to
such other Section and only as related to such specific item. No information set
forth on any Schedule hereto shall be deemed to broaden in any way the scope of
the Company’s representations and warranties. The inclusion of an item on any
Schedule hereto is not evidence of the materiality of such item for purposes of
this Agreement or otherwise, or that such item is a disclosure required under
the Agreement. Any description of any agreement, document, instrument, plan,
arrangement or other item set forth on any Schedule hereto is a summary only and
is qualified in its entirety by the terms of such agreement, document,
instrument, plan, arrangement or item, copies of which have been made available
to Parent. No disclosure in any Schedule hereto relating to any possible breach
or violation of any agreement, permit, license, Law or Legal Requirement shall
be construed as an admission or indication that any such breach or violation
exists or has actually occurred, or shall constitute an admission of liability
to any third party.

 

68



--------------------------------------------------------------------------------

Section 8.10 Interpretation.

(a) When a reference is made to an Article, Section or Schedule, such reference
shall be to an Article, Section or Schedule of or to this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The conjunction “or” is used in the inclusive sense of
“and/or.” Unless the context requires otherwise, words using the singular or
plural number also include the plural or singular number, respectively, and the
use of any gender herein shall be deemed to include the other genders.
References to “dollars” or “$” are to U.S. dollars. The terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words refer to this
entire Agreement.

(b) This Agreement was prepared jointly by the parties hereto and no rule that
it be construed against the drafter will have any application in its
construction or interpretation.

Section 8.11 Waiver and Amendment. This Agreement may be amended, modified,
supplemented or the performance hereof waived only by a written mutual agreement
executed and delivered by (a) Parent and Merger Sub and (b) prior to the
Closing, the Company and Key Unit Holder, or after the Closing, the Agent. Any
amendment, modification, supplement or waiver effected in accordance with this
Section 8.11 shall be binding on all parties hereto, regardless of whether any
such party has consented thereto. No waiver or failure to insist upon strict
compliance with any obligations, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

Section 8.12 Third-party Beneficiaries. Except as otherwise specifically set
forth in this Agreement, this Agreement (including, for avoidance of doubt and
without limitation, Section 4.2) is for the sole benefit of the parties hereto
and their permitted assigns and nothing herein express or implied shall give or
be construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

Section 8.13 Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction or
arbitration panel under Section 8.3, such invalidity, illegality or
unenforceability shall not affect any other provision hereof.

Section 8.14 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterpart signature pages, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement, which shall be binding upon
all of the parties hereto notwithstanding the fact that all parties are not
signatory to the same counterpart. The exchange of copies of this Agreement and
of signature pages by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.

 

69



--------------------------------------------------------------------------------

Section 8.15 Further Assurances. Following the Closing, the parties shall
execute and deliver to each other such documents and take such other actions as
may reasonably be requested in order to consummate more effectively the
transactions contemplated hereby.

Section 8.16 Specific Performance.

(a) The parties hereto agree that irreparable damage for which monetary relief,
even if available, would not be an adequate remedy, would occur in the event
that any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached, including if the parties hereto fail to
take any action required of them hereunder to consummate the transactions
contemplated hereby. Subject to the following sentence and Section 7.7, the
parties acknowledge and agree that (i) the parties shall be entitled to seek an
injunction or injunctions, specific performance or other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in the courts described in Section 8.4, without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement (including any Actions for damages) and
(ii) the right of specific enforcement is an integral part of the transactions
contemplated by this Agreement and without that right, none of the parties
hereto would have entered into this Agreement. The parties hereto agree not to
assert that a remedy of specific enforcement brought in accordance with this
Agreement is unenforceable, invalid, contrary to Law or inequitable for any
reason, and not to assert that a remedy of monetary damages would provide an
adequate remedy or that the parties otherwise have an adequate remedy at law.
The parties hereto acknowledge and agree that any party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such order or injunction.

(b) To the extent any party hereto brings any Action in accordance with this
Agreement to enforce specifically the performance of the terms and provisions of
this Agreement prior to the Closing, the Outside Date shall automatically be
extended by (i) the amount of time during which such Action is pending, plus
twenty (20) Business Days, or (ii) such other time period established by the
court presiding over such Action.

Section 8.17 Attorney-Client Privilege and Conflict Waiver . Hill, Ward &
Henderson, P.A. (the “Company Firm”) has represented the Company in connection
with this Agreement and the other agreements, instruments and documents
contemplated hereby and the transactions contemplated hereby and thereby (the
“Transaction Engagement”) and in that connection, not as counsel for any other
Person, including Parent. The parties hereto recognize the commonality of
interest that exists and will continue to exist until the Closing, and the
parties agree that the existence of such commonality of interest prior to the
Closing should continue to be recognized after the Closing. Specifically, the
parties agree that Parent shall not, and shall not cause the Merged Companies
to, and shall cause the Merged Companies not to, seek to have the Company Firm
disqualified from representing the Agent or Equityholders in connection with any
dispute that may arise between the Agent and/or the Equityholders, on one hand,
and Parent or any Merged Company, on the other hand, in connection with this
Agreement or the transactions contemplated hereby. Further, notwithstanding that
the Company, the Agent and the Equityholders are or were a client of the Company
Firm, upon and after the Closing, all

 

70



--------------------------------------------------------------------------------

communications between the Company, Agent and the Equityholders and the Company
Firm in the course of the Transaction Engagement shall be deemed to be
attorney-client confidences that belong solely to the Agent and the
Equityholders and not the Merged Companies or Parent in any dispute arising
between the Agent and/or the Equityholders, on one hand, and Parent or any
Merged Company, on the other hand. Parent shall not have access to any such
communications, or to the files of Company Firm relating to the Transaction
Engagement, whether or not the Closing shall have occurred. Without limiting the
generality of the foregoing, notwithstanding that the Company was a client, in
the Transaction Engagement or otherwise, upon and after the Closing: (i) the
Agent (and not the Merged Companies) shall have the right to decide whether or
not to waive the attorney-client privilege that may apply to any communications
between any Merged Company and the Company Firm that occurred prior to the
Closing in connection with the Transaction Engagement, (ii) to the extent that
files of the Company Firm in respect of the Transaction Engagement constitute
property of the client, only the Agent shall hold such property rights and
(iii) the Company Firm shall have no duty whatsoever to reveal or disclose any
such attorney-client communications or files to the Surviving Company, any other
Merged Company, Parent or any of their respective Affiliates (other than the
Agent) by reason of any attorney-client relationship between the Company Firm
and the Company or otherwise. If Agent or any Equityholder so desires, and
without the need for any consent or waiver by any Merged Company or Parent, the
Company Firm shall be permitted to represent such party after the Closing in
connection with any matter, including anything related to the transactions
contemplated by this Agreement and the other agreements, instruments and
documents contemplated hereby and the transactions contemplated hereby and
thereby. Without limiting the generality of the foregoing sentence, after the
Closing, the Company Firm shall be permitted to represent the Agent, any
Equityholder, any of their respective Affiliates, family members or
representatives, or any one or more of them, in connection with any negotiation,
transaction or dispute (“dispute” includes litigation, arbitration or other
adversarial proceedings) with Parent, the Merged Companies or any of their
Affiliates under or relating to this Agreement and the other agreements,
instruments and documents contemplated hereby and the transactions contemplated
hereby and thereby, such as claims for indemnification and disputes involving
other agreements entered into in connection with this Agreement and the other
agreements, instruments and documents contemplated hereby and the transactions
contemplated hereby and thereby. Upon and after the Closing, the Merged
Companies shall cease to have any attorney-client relationship with the Company
Firm, unless the Company Firm is specifically engaged in writing by an Merged
Company to represent it after the Closing and either such engagement involves no
conflict of interest with respect to the Agent or an Equityholder or the Agent
or such Equityholder consents in writing at the time to such engagement. Any
such representation by the Company Firm after the Closing does not affect the
provisions of this Section 8.17. For example, and not by way of limitation, even
if the Company Firm is representing any Merged Company after the Closing, the
Company Firm shall be permitted to simultaneously represent the Agent or any
Equityholder in any matter, including any disagreement or dispute relating
hereto. Each of the parties to this Agreement consent to the foregoing
arrangements and waive any actual or potential conflict of interest that may be
involved in connection with any representation by the Company Firm hereunder.

[Signature Pages Follow]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be executed as of the day and year first above written.

 

THE COMPANY: INFINITY HOME CARE L.L.C. By:  

/s/ Stephen B. Karasick

Name: Stephen B. Karasick Title: Chief Executive Officer AGENT:

AXIOM HEALTHEQUITY HOLDINGS

MANAGEMENT, LLC

By:  

/s/ Phillip S. Dingle

Name: Phillip S. Dingle Title: Manager KEY UNIT HOLDER (for purposes of Sections
2.7(c), 2.7(e), 3.3, 4.12, 4.17(f), 4.17(g) and 7.2(c) only): INFINITY
HEALTHCARE HOLDINGS, LLC By:   Axiom HealthEquity Holdings, LLC, its Manager By:
 

/s/ Phillip S. Dingle

Name: Phillip S. Dingle Title: Manager



--------------------------------------------------------------------------------

PARENT: AMEDISYS HEALTH CARE WEST, L.L.C. By:  

Amedisys Holding, L.L.C.,

Member-Manager

By:  

Amedisys, Inc.,

Member-Manager

By:  

/s/ Paul B. Kusserow

Name: Paul B. Kusserow Title: Chief Executive Officer

MERGER SUB:

IHC ACQUISITIONS, L.L.C. By:  

Amedisys Health Care West, L.L.C.,

Member-Manager

By:  

Amedisys Holding, L.L.C.,

Member-Manager

By:  

Amedisys, Inc.,

Member-Manager

By:  

/s/ Paul B. Kusserow

Name: Paul B. Kusserow Title: Chief Executive Officer AMEDISYS (for purposes of
Sections 4.16 and 4.17(i) only): AMEDISYS, INC. By:  

/s/ Paul B. Kusserow

Name: Paul B. Kusserow Title: Chief Executive Officer